UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-2633 CALVERT VARIABLE PRODUCTS, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Fiscal quarter ended September 30, 2010 Item 1. Schedule of Investments. CALVERT VP SRI LARGE CAP VALUE PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EQUITY SECURITIES - 97.2% SHARES VALUE Beverages - 1.3% Coca-Cola Co. Capital Markets - 7.1% AllianceBernstein Holding LP* Bank of New York Mellon Corp. Goldman Sachs Group, Inc. Legg Mason, Inc. Morgan Stanley Chemicals - 1.3% Dow Chemical Co. Commercial Banks - 3.4% US Bancorp Wells Fargo & Co. Communications Equipment - 3.8% Cisco Systems, Inc.* Motorola, Inc.* Nokia Oyj (ADR) Computers & Peripherals - 1.9% Hewlett-Packard Co. Consumer Finance - 1.6% Discover Financial Services Diversified Financial Services - 5.7% Bank of America Corp. CME Group, Inc. JPMorgan Chase & Co. Diversified Telecommunication Services - 5.6% AT&T, Inc. Frontier Communications Corp. Verizon Communications, Inc. Electric Utilities - 4.4% Duke Energy Corp. Exelon Corp. Electrical Equipment - 1.3% Emerson Electric Co. Electronic Equipment & Instruments - 1.4% Tyco Electronics Ltd. Food & Staples Retailing - 4.7% CVS Caremark Corp. Walgreen Co. Wal-Mart Stores, Inc. Food Products - 1.8% Unilever NV, NY Shares Health Care Equipment & Supplies - 1.2% Covidien plc Health Care Providers & Services - 2.0% WellPoint, Inc.* Household Durables - 1.2% Sony Corp. (ADR) Household Products - 1.7% Procter & Gamble Co. Industrial Conglomerates - 6.2% 3M Co. General Electric Co. Tyco International Ltd. Insurance - 6.7% Berkshire Hathaway, Inc., Class B* Hartford Financial Services Group, Inc. MetLife, Inc. Travelers Co.'s, Inc. Internet Software & Services - 1.2% Google, Inc.* IT Services - 1.9% International Business Machines Corp. Media - 6.6% CBS Corp., Class B Comcast Corp. Gannett Co., Inc. News Corp., Class B Time Warner, Inc. Metals & Mining - 1.6% Newmont Mining Corp. Oil, Gas & Consumable Fuels - 12.8% Anadarko Petroleum Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell plc (ADR) Spectra Energy Corp. Pharmaceuticals - 6.8% GlaxoSmithKline plc (ADR) Johnson & Johnson Pfizer, Inc. Software - 2.0% Microsoft Corp. Total Equity Securities (Cost $166,027,362) TOTAL INVESTMENTS (Cost $166,027,362) - 97.2% Other assets and liabilities, net - 2.8% NET ASSETS - 100% * Non-income producing security. Abbreviations: ADR: American Depositary Receipts LP: Limited Partnership This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP LIFESTYLE MODERATE PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EXCHANGE TRADED FUNDS - 97.6% SHARES VALUE iShares Barclays Aggregate Bond Fund iShares Barclays Intermediate Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares MSCI EAFE Index Fund iShares Russell 2000 Index Fund iShares S&P 500 Growth Index Fund iShares S&P 500 Index Fund iShares S&P 500 Value Index Fund SPDR S&P MidCap 400 Trust Vanguard Emerging Markets Fund Vanguard REIT Total Exchange Traded Funds (Cost $20,220,045) TOTAL INVESTMENTS (Cost $20,220,045) - 97.6% Other assets and liabilities, net - 2.4% NET ASSETS - 100% This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP LIFESTYLE AGGRESSIVE PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EXCHANGE TRADED FUNDS - 99.2% SHARES VALUE iShares Barclays Aggregate Bond Fund 4,000 $434,600 iShares Barclays Intermediate Credit Bond Fund 1,500 162,555 iShares Barclays MBS Bond Fund 900 98,217 iShares Barclays TIPS Bond Fund 600 65,418 iShares iBoxx $ High Yield Corporate Bond Fund 1,400 125,566 iShares MSCI EAFE Index Fund 8,200 450,344 iShares Russell 2000 Index Fund 5,300 357,591 iShares S&P 500 Growth Index Fund 26,500 1,573,305 iShares S&P 500 Index Fund 14,600 1,671,554 iShares S&P 500 Value Index Fund 39,900 2,164,575 SPDR S&P MidCap 400 Trust 7,300 1,062,807 Vanguard Emerging Markets Fund 15,100 685,540 Vanguard REIT 6,900 359,352 Total Exchange Traded Funds (Cost $8,711,212) 9,211,424 TOTAL INVESTMENTS (Cost $8,711,212) - 99.2% 9,211,424 Other assets and liabilities, net - 0.8% 75,625 NET ASSETS - 100% $9,287,049 This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP LIFESTYLE CONSERVATIVE PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EXCHANGE TRADED FUNDS - 97.6% SHARES VALUE iShares Barclays Aggregate Bond Fund iShares Barclays Intermediate Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares MSCI EAFE Index Fund iShares Russell 2000 Index Fund iShares S&P 500 Growth Index Fund iShares S&P 500 Index Fund iShares S&P 500 Value Index Fund SPDR S&P MidCap 400 Trust Vanguard Emerging Markets Fund Vanguard REIT Total Exchange Traded Funds (Cost $7,767,017) TOTAL INVESTMENTS (Cost $7,767,017) - 97.6% Other assets and liabilities, net - 2.4% NET ASSETS - 100% This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP NATURAL RESOURCES PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 INVESTMENT COMPANIES - 99.1% SHARES VALUE Guggenheim Timber Index ETF iPath Dow Jones-UBS Commodity Index Total Return ETN* iShares Dow Jones US Utilities Sector Index ETF iShares S&P Global Materials Sector Index ETF iShares S&P North American Natural Resources Sector Index ETF PowerShares DB Commodity Index Tracking Fund* PowerShares Water Resources Portfolio ETF Vanguard Materials ETF Total Investment Companies (Cost $32,132,028) TOTAL INVESTMENTS (Cost $32,132,028) - 99.1% Other assets and liabilities, net - 0.9% NET ASSETS - 100% * Non-income producing security. Abbreviations: ETF: Exchange-traded fund ETN: Exchange-traded note This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP INFLATION PROTECTED PLUS PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 U.S. TREASURY - 52.0% PRINCIPAL AMOUNT VALUE United States Treasury Bonds: 2.375%, 1/15/25 (i) 2.00%, 1/15/26 (i) 2.375%, 1/15/27 (i) 1.75%, 1/15/28 (i) 3.625%, 4/15/28 (i) 2.50%, 1/15/29 (i) 3.875%, 4/15/29 (i) 3.375%, 4/15/32 (i) 2.125%, 2/15/40 (i) 3.875%, 8/15/40 United States Treasury Notes: 1.875%, 7/15/15 (i) 1.625%, 1/15/18 (i) 1.25%, 7/15/20 (i) Total U.S. Treasury (Cost $13,523,648) CORPORATE BONDS - 43.9% Alcoa, Inc., 6.15%, 8/15/20 Ally Financial, Inc., 0.291%, 12/19/12 (r) Bank of America Corp.: 0.775%, 4/30/12 (r) 7.375%, 5/15/14 Baxter International, Inc., 4.00%, 3/1/14 BlackRock, Inc., 3.50%, 12/10/14 Bottling Group LLC, 6.95%, 3/15/14 BP Capital Markets plc: 3.625%, 5/8/14 4.50%, 10/1/20 CA, Inc., 5.375%, 12/1/19 CCO Holdings LLC/CCO Holdings Capital Corp., 7.25%, 10/30/17 (e) Citibank NA, 0.376%, 11/15/12 (r) Corrections Corporation of America, 6.75%, 1/31/14 Eli Lilly & Co., 4.20%, 3/6/14 Enbridge Energy Partners LP, 5.20%, 3/15/20 Ford Motor Credit Co. LLC: 3.277%, 1/13/12 (r) 8.125%, 1/15/20 General Electric Capital Corp.: 0.368%, 5/8/12 (r) 0.292%, 9/21/12 (r) General Mills, Inc., 5.65%, 2/15/19 Goldman Sachs Group, Inc., 0.668%, 11/9/11 (r) Harley-Davidson Funding Corp., 5.75%, 12/15/14 (e) Hewlett-Packard Co., 4.75%, 6/2/14 Hospira, Inc., 6.40%, 5/15/15 JPMorgan Chase & Co., 0.918%, 6/22/12 (r) L-3 Communications Corp., 5.20%, 10/15/19 MDC Holdings, Inc., 5.625%, 2/1/20 Morgan Stanley: 0.641%, 6/20/12 (r) 0.83%, 1/9/14 (r) Mueller Water Products, Inc., 8.75%, 9/1/20 (e) Novartis Capital Corp., 4.125%, 2/10/14 Potash Corp. of Saskatchewan, Inc., 5.25%, 5/15/14 Pride International, Inc., 7.875%, 8/15/40 Procter & Gamble Co., 3.50%, 2/15/15 Qwest Corp.: 8.875%, 3/15/12 3.542%, 6/15/13 (r) Shell International Finance BV, 4.00%, 3/21/14 State Street Bank and Trust Co., 0.492%, 9/15/11 (r) Time Warner Cable, Inc., 5.00%, 2/1/20 Unilever Capital Corp., 4.80%, 2/15/19 Valero Energy Corp., 6.125%, 2/1/20 Williams Partners LP, 3.80%, 2/15/15 Total Corporate Bonds (Cost $12,057,828) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 3.5% Freddie Mac, 0.362%, 3/9/11 (r) 1,000,000 Total U.S. Government Agencies and Instrumentalities (Cost $1,000,476) TOTAL INVESTMENTS (Cost $26,581,952) - 99.4% Other assets and liabilities, net - 0.6% NET ASSETS - 100% (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (i) Inflation protected security. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. Abbreviations: LLC: Limited Liability Corporation LP: Limited Partnership This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP S&P SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EQUITY SECURITIES - 96.3% SHARES VALUE Aerospace & Defense - 2.6% The Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics - 1.1% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B Airlines - 0.1% Southwest Airlines Co. Auto Components - 0.2% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles - 0.5% Ford Motor Co.* Harley-Davidson, Inc. Beverages - 2.6% Brown-Forman Corp., Class B Coca-Cola Co. Coca-Cola Enterprises, Inc.* Constellation Brands, Inc.* Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. Biotechnology - 1.4% Amgen, Inc.* Biogen Idec, Inc.* Celgene Corp.* Cephalon, Inc.* Genzyme Corp.* Gilead Sciences, Inc.* Building Products - 0.0% Masco Corp. Capital Markets - 2.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Charles Schwab Corp. E*Trade Financial Corp.* Federated Investors, Inc., Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. Chemicals - 1.9% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. Eastman Chemical Co. Ecolab, Inc. EI Du Pont de Nemours & Co. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. Sigma-Aldrich Corp. Commercial Banks - 2.6% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp.* Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. US Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.5% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. Republic Services, Inc. RR Donnelley & Sons Co. Stericycle, Inc.* Waste Management, Inc. Communications Equipment - 2.3% Cisco Systems, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals - 4.3% Apple, Inc.* Dell, Inc.* EMC Corp.* Hewlett-Packard Co. Lexmark International, Inc.* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Western Digital Corp.* Construction & Engineering - 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Construction Materials - 0.0% Vulcan Materials Co. Consumer Finance - 0.7% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.* Containers & Packaging - 0.2% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.* Pactiv Corp.* Sealed Air Corp. Distributors - 0.1% Genuine Parts Co. Diversified Consumer Services - 0.1% Apollo Group, Inc.* DeVry, Inc. H&R Block, Inc. Diversified Financial Services - 3.9% Bank of America Corp. Citigroup, Inc.* CME Group, Inc. IntercontinentalExchange, Inc.* JPMorgan Chase & Co. Leucadia National Corp.* Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc.* Diversified Telecommunication Services - 2.8% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. Electric Utilities - 1.9% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. Electrical Equipment - 0.5% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 0.5% Agilent Technologies, Inc.* Amphenol Corp. Corning, Inc. FLIR Systems, Inc.* Jabil Circuit, Inc. Molex, Inc. Energy Equipment & Services - 1.7% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Rowan Co.'s, Inc.* Schlumberger Ltd. Food & Staples Retailing - 2.4% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. SUPERVALU, Inc. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.* Food Products - 1.8% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. Hershey Co. Hormel Foods Corp. J.M. Smucker Co. Kellogg Co. Kraft Foods, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc. Gas Utilities - 0.1% Nicor, Inc. Oneok, Inc. Health Care Equipment & Supplies - 1.7% Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* DENTSPLY International, Inc. Hospira, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Health Care Providers & Services - 2.0% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* Humana, Inc.* Laboratory Corp. of America Holdings* McKesson Corp. Medco Health Solutions, Inc.* Patterson Co.'s, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc.* Health Care Technology - 0.1% Cerner Corp.* Hotels, Restaurants & Leisure - 1.7% Carnival Corp. Darden Restaurants, Inc. International Game Technology Marriott International, Inc. McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 0.4% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc.* Leggett & Platt, Inc. Lennar Corp. Newell Rubbermaid, Inc. Pulte Group, Inc.* Stanley Black & Decker, Inc. Whirlpool Corp. Household Products - 2.3% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Independent Power Producers & Energy Traders - 0.2% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* Industrial Conglomerates - 2.4% 3M Co. General Electric Co. Textron, Inc. Tyco International Ltd. Insurance - 3.9% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* AON Corp. Assurant, Inc. Berkshire Hathaway, Inc., Class B* Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc.* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Co.'s, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Torchmark Corp. Travelers Co.'s, Inc. Unum Group XL Group plc Internet & Catalog Retail - 0.7% Amazon.com, Inc.* Expedia, Inc. priceline.com, Inc.* Internet Software & Services - 1.8% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc.* Monster Worldwide, Inc.* VeriSign, Inc.* Yahoo!, Inc.* IT Services - 3.0% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp.* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. Paychex, Inc. SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. Western Union Co. Leisure Equipment & Products - 0.1% Eastman Kodak Co.* Hasbro, Inc. Mattel, Inc. Life Sciences - Tools & Services - 0.4% Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* Machinery - 1.9% Caterpillar, Inc. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Snap-on, Inc. Media - 3.0% CBS Corp., Class B Comcast Corp. DIRECTV* Discovery Communications, Inc.* Gannett Co., Inc. McGraw-Hill Co.'s, Inc. Meredith Corp. New York Times Co.* News Corp. Omnicom Group, Inc. Scripps Networks Interactive, Inc. The Interpublic Group of Co.'s, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. Washington Post Co., Class B Metals & Mining - 1.1% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp.* United States Steel Corp. Multiline Retail - 0.8% Big Lots, Inc.* Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp.* Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.* Target Corp. Multi-Utilities - 1.4% Ameren Corp. Centerpoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Office Electronics - 0.1% Xerox Corp. Oil, Gas & Consumable Fuels - 8.8% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Consol Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Sunoco, Inc. Tesoro Corp. Valero Energy Corp. Williams Co.'s, Inc. Paper & Forest Products - 0.2% International Paper Co. MeadWestvaco Corp. Weyerhaeuser Co. Personal Products - 0.2% Avon Products, Inc. Estee Lauder Co.'s, Inc. Pharmaceuticals - 5.9% Abbott Laboratories, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Johnson & Johnson King Pharmaceuticals, Inc.* Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Watson Pharmaceuticals, Inc.* Professional Services - 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. Real Estate Investment Trusts - 1.3% Apartment Investment & Management Co. AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Real Estate Management & Development - 0.1% CB Richard Ellis Group, Inc.* Road & Rail - 0.8% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Semiconductors & Semiconductor Equipment - 2.4% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. First Solar, Inc.* Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. Micron Technology, Inc.* National Semiconductor Corp. Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* Texas Instruments, Inc. Xilinx, Inc. Software - 3.7% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Compuware Corp.* Electronic Arts, Inc.* Intuit, Inc.* McAfee, Inc.* Microsoft Corp. Novell, Inc.* Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* Symantec Corp.* Specialty Retail - 1.9% Abercrombie & Fitch Co. AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp.* Home Depot, Inc. Limited Brands, Inc. Lowe's Co.'s, Inc. Office Depot, Inc.* O'Reilly Automotive, Inc.* RadioShack Corp. Ross Stores, Inc. Staples, Inc. The Gap, Inc. Tiffany & Co. TJX Co.'s, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods - 0.5% Coach, Inc. Nike, Inc., Class B Polo Ralph Lauren Corp. VF Corp. Thrifts & Mortgage Finance - 0.1% Hudson City Bancorp, Inc. People's United Financial, Inc. Tobacco - 1.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Trading Companies & Distributors - 0.1% Fastenal Co. W.W. Grainger, Inc. Wireless Telecommunication Services - 0.3% American Tower Corp.* MetroPCS Communications, Inc.* Sprint Nextel Corp.* Total Equity Securities (Cost $204,975,178) EXCHANGE TRADED FUNDS - 2.4% SPDR Trust Series 1 Total Exchange Traded Funds (Cost $5,253,025) U.S. TREASURY - 0.2% PRINCIPAL AMOUNT United States Treasury Bills, 12/16/10 ^ Total U.S. Treasury (Cost $399,888) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 1.3% Federal Home Loan Bank Discount Notes, 10/1/10 Total U.S. Government Agencies and Instrumentalities (Cost $2,800,000) TOTAL INVESTMENTS (Cost $213,428,091) - 100.2% Other assets and liabilities, net - (0.2%) NET ASSETS - 100% FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: S&P 500 Index^ 10 12/10 $2,841,750 $51,170 E-Mini S&P 500 Index^ 11 12/10 625,185 9,549 Total Purchased $60,719 ^ Futures collateralized by 400,000 units of U.S. Treasury Bills. * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP S&P MIDCAP SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EQUITY SECURITIES - 95.3% SHARES VALUE Aerospace & Defense - 0.5% Alliant Techsystems, Inc.* BE Aerospace, Inc.* Airlines - 0.4% Airtran Holdings, Inc.* Alaska Air Group, Inc.* JetBlue Airways Corp.* Auto Components - 0.8% BorgWarner, Inc.* Gentex Corp. Automobiles - 0.1% Thor Industries, Inc. TravelCenters of America LLC (b)* 10 Beverages - 0.3% Hansen Natural Corp.* Biotechnology - 0.9% United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* Building Products - 0.2% Lennox International, Inc. Capital Markets - 2.1% Affiliated Managers Group, Inc.* Apollo Investment Corp. Eaton Vance Corp. Greenhill & Co., Inc. Jefferies Group, Inc. Raymond James Financial, Inc. SEI Investments Co. Waddell & Reed Financial, Inc. Chemicals - 3.3% Albemarle Corp. Ashland, Inc. Cabot Corp. Cytec Industries, Inc. Intrepid Potash, Inc.* Lubrizol Corp. Minerals Technologies, Inc. NewMarket Corp. Olin Corp. RPM International, Inc. Scotts Miracle-Gro Co. Sensient Technologies Corp. Valspar Corp. Commercial Banks - 3.3% Associated Banc-Corp. BancorpSouth, Inc. Bank of Hawaii Corp. Cathay General Bancorp City National Corp. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. FirstMerit Corp. Fulton Financial Corp. International Bancshares Corp. PacWest Bancorp Prosperity Bancshares, Inc. SVB Financial Group* Synovus Financial Corp. TCF Financial Corp. Trustmark Corp. Valley National Bancorp Webster Financial Corp. Westamerica Bancorporation Wilmington Trust Corp. Commercial Services & Supplies - 1.5% Brink's Co. Clean Harbors, Inc.* Copart, Inc.* Corrections Corp. of America* Deluxe Corp. Herman Miller, Inc. HNI Corp. Mine Safety Appliances Co. Rollins, Inc. Waste Connections, Inc.* Communications Equipment - 1.8% ADC Telecommunications, Inc.* Adtran, Inc. Ciena Corp.* CommScope, Inc.* F5 Networks, Inc.* Plantronics, Inc. Polycom, Inc.* Computers & Peripherals - 0.4% Diebold, Inc. NCR Corp.* Construction & Engineering - 1.3% AECOM Technology Corp.* Granite Construction, Inc. KBR, Inc. Shaw Group, Inc.* URS Corp.* Construction Materials - 0.3% Martin Marietta Materials, Inc. Consumer Finance - 0.2% AmeriCredit Corp.* Containers & Packaging - 1.6% AptarGroup, Inc. Greif, Inc. Packaging Corp. of America Rock-Tenn Co. Silgan Holdings, Inc. Sonoco Products Co. Temple-Inland, Inc. Distributors - 0.3% LKQ Corp.* Diversified Consumer Services - 1.3% Career Education Corp.* Corinthian Colleges, Inc.* ITT Educational Services, Inc.* Matthews International Corp. Regis Corp. Service Corp. International Sotheby's Strayer Education, Inc. Diversified Financial Services - 0.4% MSCI, Inc.* Diversified Telecommunication Services - 0.3% Cincinnati Bell, Inc.* tw telecom, Inc.* Electric Utilities - 1.7% Cleco Corp. DPL, Inc. Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. NV Energy, Inc. PNM Resources, Inc. Westar Energy, Inc. Electrical Equipment - 1.7% Acuity Brands, Inc. AMETEK, Inc. Baldor Electric Co. Hubbell, Inc., Class B Regal-Beloit Corp. Thomas & Betts Corp.* Woodward Governor Co. Electronic Equipment & Instruments - 2.1% Arrow Electronics, Inc.* Avnet, Inc.* Ingram Micro, Inc.* Itron, Inc.* National Instruments Corp. Tech Data Corp.* Trimble Navigation Ltd.* Vishay Intertechnology, Inc.* Energy Equipment & Services - 2.0% Atwood Oceanics, Inc.* Exterran Holdings, Inc.* Helix Energy Solutions Group, Inc.* Oceaneering International, Inc.* Patterson-UTI Energy, Inc. Pride International, Inc.* Superior Energy Services, Inc.* Tidewater, Inc. Unit Corp.* Food & Staples Retailing - 0.4% BJ's Wholesale Club, Inc.* Ruddick Corp. Food Products - 1.5% Corn Products International, Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc.* Lancaster Colony Corp. Ralcorp Holdings, Inc.* Smithfield Foods, Inc.* Tootsie Roll Industries, Inc. Gas Utilities - 2.0% AGL Resources, Inc. Atmos Energy Corp. Energen Corp. National Fuel Gas Co. Questar Corp. UGI Corp. WGL Holdings, Inc. Health Care Equipment & Supplies - 3.8% Beckman Coulter, Inc. Edwards Lifesciences Corp.* Gen-Probe, Inc.* Hill-Rom Holdings, Inc. Hologic, Inc.* IDEXX Laboratories, Inc.* Immucor, Inc.* Kinetic Concepts, Inc.* Masimo Corp. ResMed, Inc.* STERIS Corp. Teleflex, Inc. Thoratec Corp.* Health Care Providers & Services - 3.2% Community Health Systems, Inc.* Health Management Associates, Inc.* Health Net, Inc.* Henry Schein, Inc.* Kindred Healthcare, Inc.* LifePoint Hospitals, Inc.* Lincare Holdings, Inc. Mednax, Inc.* Omnicare, Inc. Owens & Minor, Inc. Psychiatric Solutions, Inc.* Universal Health Services, Inc., Class B VCA Antech, Inc.* WellCare Health Plans, Inc.* Health Care Technology - 0.3% Allscripts Healthcare Solutions, Inc.* Hotels, Restaurants & Leisure - 2.2% Bally Technologies, Inc.* Bob Evans Farms, Inc. Boyd Gaming Corp.* Brinker International, Inc. Burger King Holdings, Inc. Cheesecake Factory, Inc.* Chipotle Mexican Grill, Inc.* International Speedway Corp. Life Time Fitness, Inc.* Panera Bread Co.* Scientific Games Corp.* Wendy's/Arby's Group, Inc. WMS Industries, Inc.* Household Durables - 1.5% American Greetings Corp. KB Home MDC Holdings, Inc. Mohawk Industries, Inc.* NVR, Inc.* Ryland Group, Inc. Toll Brothers, Inc.* Tupperware Brands Corp. Household Products - 0.9% Church & Dwight Co., Inc. Energizer Holdings, Inc.* Independent Power Producers & Energy Traders - 0.0% Dynegy, Inc.* Industrial Conglomerates - 0.2% Carlisle Co.'s, Inc. Insurance - 4.0% American Financial Group, Inc. Arthur J. Gallagher & Co. Brown & Brown, Inc. Everest Re Group Ltd. Fidelity National Financial, Inc. First American Financial Corp. Hanover Insurance Group, Inc. HCC Insurance Holdings, Inc. Mercury General Corp. Old Republic International Corp. Protective Life Corp. Reinsurance Group of America, Inc. StanCorp Financial Group, Inc. Transatlantic Holdings, Inc. Unitrin, Inc. WR Berkley Corp. Internet & Catalog Retail - 0.7% NetFlix, Inc.* Internet Software & Services - 1.2% AOL, Inc.* Digital River, Inc.* Equinix, Inc.* Rackspace Hosting, Inc.* ValueClick, Inc.* IT Services - 2.8% Acxiom Corp.* Alliance Data Systems Corp.* Broadridge Financial Solutions, Inc. Convergys Corp.* CoreLogic, Inc. DST Systems, Inc. Gartner, Inc.* Global Payments, Inc. Hewitt Associates, Inc.* Lender Processing Services, Inc. Mantech International Corp.* NeuStar, Inc.* SRA International, Inc.* Life Sciences - Tools & Services - 1.6% Bio-Rad Laboratories, Inc.* Charles River Laboratories International, Inc.* Covance, Inc.* Mettler-Toledo International, Inc.* Pharmaceutical Product Development, Inc. Techne Corp. Machinery - 5.6% AGCO Corp.* Bucyrus International, Inc. Crane Co. Donaldson Co., Inc. Gardner Denver, Inc. Graco, Inc. Harsco Corp. IDEX Corp. Joy Global, Inc. Kennametal, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Oshkosh Corp.* Pentair, Inc. SPX Corp. Terex Corp.* Timken Co. Trinity Industries, Inc. Valmont Industries, Inc. Wabtec Corp. Marine - 0.3% Alexander & Baldwin, Inc. Kirby Corp.* Media - 0.7% DreamWorks Animation SKG, Inc.* Harte-Hanks, Inc. John Wiley & Sons, Inc. Lamar Advertising Co.* Scholastic Corp. Metals & Mining - 1.0% Carpenter Technology Corp. Commercial Metals Co. Reliance Steel & Aluminum Co. Steel Dynamics, Inc. Worthington Industries, Inc. Multiline Retail - 0.8% 99 Cents Only Stores* Dollar Tree, Inc.* Saks, Inc.* Multi-Utilities - 1.8% Alliant Energy Corp. Black Hills Corp. MDU Resources Group, Inc. NSTAR OGE Energy Corp. Vectren Corp. Office Electronics - 0.2% Zebra Technologies Corp.* Oil, Gas & Consumable Fuels - 3.6% Arch Coal, Inc. Bill Barrett Corp.* Cimarex Energy Co. Comstock Resources, Inc.* Forest Oil Corp.* Frontier Oil Corp. Mariner Energy, Inc.* Newfield Exploration Co.* Overseas Shipholding Group, Inc. Patriot Coal Corp.* Plains Exploration & Production Co.* Quicksilver Resources, Inc.* Southern Union Co. Paper & Forest Products - 0.1% Louisiana-Pacific Corp.* Personal Products - 0.6% Alberto-Culver Co. NBTY, Inc.* Pharmaceuticals - 1.3% Endo Pharmaceuticals Holdings, Inc.* Medicis Pharmaceutical Corp. Perrigo Co. Valeant Pharmaceuticals International, Inc. Professional Services - 1.0% Corporate Executive Board Co. FTI Consulting, Inc.* Korn/Ferry International* Manpower, Inc. Navigant Consulting, Inc.* Towers Watson & Co. Real Estate Investment Trusts - 7.6% Alexandria Real Estate Equities, Inc. AMB Property Corp. BRE Properties, Inc. Camden Property Trust Corporate Office Properties Trust Cousins Properties, Inc. Duke Realty Corp. Equity One, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Highwoods Properties, Inc. Hospitality Properties Trust Liberty Property Trust Macerich Co. Mack-Cali Realty Corp. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Potlatch Corp. Rayonier, Inc. Realty Income Corp. Regency Centers Corp. Senior Housing Properties Trust SL Green Realty Corp. UDR, Inc. Weingarten Realty Investors Real Estate Management & Development - 0.3% Jones Lang LaSalle, Inc. Road & Rail - 1.1% Con-way, Inc. JB Hunt Transport Services, Inc. Kansas City Southern* Landstar System, Inc. Werner Enterprises, Inc. Semiconductors & Semiconductor Equipment - 2.7% Atmel Corp.* Cree, Inc.* Fairchild Semiconductor International, Inc.* Integrated Device Technology, Inc.* International Rectifier Corp.* Intersil Corp. Lam Research Corp.* RF Micro Devices, Inc.* Semtech Corp.* Silicon Laboratories, Inc.* Skyworks Solutions, Inc.* Software - 3.9% ACI Worldwide, Inc.* Advent Software, Inc.* ANSYS, Inc.* Cadence Design Systems, Inc.* FactSet Research Systems, Inc. Fair Isaac Corp. Informatica Corp.* Jack Henry & Associates, Inc. Mentor Graphics Corp.* MICROS Systems, Inc.* Parametric Technology Corp.* Quest Software, Inc.* Rovi Corp.* Solera Holdings, Inc. Synopsys, Inc.* TIBCO Software, Inc.* Specialty Retail - 3.8% Aaron's, Inc. Advance Auto Parts, Inc. Aeropostale, Inc.* American Eagle Outfitters, Inc. AnnTaylor Stores Corp.* Barnes & Noble, Inc. Chico's FAS, Inc. Coldwater Creek, Inc.* Collective Brands, Inc.* Dick's Sporting Goods, Inc.* Foot Locker, Inc. Guess?, Inc. J Crew Group, Inc.* PetSmart, Inc. Rent-A-Center, Inc. The Dress Barn, Inc.* Tractor Supply Co. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 1.3% Fossil, Inc.* Hanesbrands, Inc.* Phillips-Van Heusen Corp. Timberland Co.* Under Armour, Inc.* Warnaco Group, Inc.* Thrifts & Mortgage Finance - 1.3% Astoria Financial Corp. First Niagara Financial Group, Inc. New York Community Bancorp, Inc. NewAlliance Bancshares, Inc. Washington Federal, Inc. Tobacco - 0.1% Universal Corp. Trading Companies & Distributors - 0.4% GATX Corp. MSC Industrial Direct Co. United Rentals, Inc.* Water Utilities - 0.3% Aqua America, Inc. Wireless Telecommunication Services - 0.4% Syniverse Holdings, Inc.* Telephone & Data Systems, Inc. Total Equity Securities (Cost $141,462,473) EXCHANGE TRADED FUNDS - 2.9% SPDR S&P MidCap 400 Trust Total Exchange Traded Funds (Cost $4,262,023) U.S. TREASURY - 0.4% PRINCIPAL AMOUNT United States Treasury Bills, 12/16/10 ^ Total U.S. Treasury (Cost $599,831) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 1.7% Federal Home Loan Bank Discount Notes, 10/1/10 Total U.S. Government Agencies and Instrumentalities (Cost $2,800,000) TOTAL INVESTMENTS (Cost $149,124,327) - 100.3% Other assets and liabilities, net - (0.3%) NET ASSETS - 100% FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: E-Mini S&P 400 Index^ 48 12/10 Total Purchased (b) This security was valued by the Board of Directors. See Note A. ^ Futures collateralized by 600,000 units of U.S. Treasury Bills. * Non-income producing security. Abbreviations: LLC: Limited Liability Corporation This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP RUSSELL 2 SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EQUITY SECURITIES - 94.8% SHARES VALUE Aerospace & Defense - 1.7% AAR Corp.* Aerovironment, Inc.* American Science & Engineering, Inc. Applied Energetics, Inc.* Applied Signal Technology, Inc. Astronics Corp.* Ceradyne, Inc.* Cubic Corp. Curtiss-Wright Corp. DigitalGlobe, Inc.* Ducommun, Inc. Esterline Technologies Corp.* GenCorp, Inc.* GeoEye, Inc.* Global Defense Technology & Systems, Inc.* HEICO Corp. Herley Industries, Inc.* Hexcel Corp.* Kratos Defense & Security Solutions, Inc.* Ladish Co., Inc.* LMI Aerospace, Inc.* Moog, Inc.* Orbital Sciences Corp.* Taser International, Inc.* Teledyne Technologies, Inc.* Triumph Group, Inc. Air Freight & Logistics - 0.4% Air Transport Services Group, Inc.* Atlas Air Worldwide Holdings, Inc.* Dynamex, Inc.* Forward Air Corp. HUB Group, Inc.* Pacer International, Inc.* Park-Ohio Holdings Corp.* Airlines - 0.7% Airtran Holdings, Inc.* Alaska Air Group, Inc.* Allegiant Travel Co. Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Pinnacle Airlines Corp.* Republic Airways Holdings, Inc.* Skywest, Inc. US Airways Group, Inc.* Auto Components - 0.8% American Axle & Manufacturing Holdings, Inc.* Amerigon, Inc.* Cooper Tire & Rubber Co. Dana Holding Corp.* Dorman Products, Inc.* Drew Industries, Inc.* Exide Technologies* Fuel Systems Solutions, Inc.* Modine Manufacturing Co.* Shiloh Industries, Inc.* Spartan Motors, Inc. Standard Motor Products, Inc. Stoneridge, Inc.* Superior Industries International, Inc. Tenneco, Inc.* Automobiles - 0.0% Winnebago Industries, Inc.* Beverages - 0.1% Boston Beer Co., Inc.* Coca Cola Bottling Co. Consolidated Heckmann Corp.* MGP Ingredients, Inc. National Beverage Corp. Biotechnology - 3.1% Acorda Therapeutics, Inc.* Affymax, Inc.* Alkermes, Inc.* Allos Therapeutics, Inc.* Alnylam Pharmaceuticals, Inc.* AMAG Pharmaceuticals, Inc.* Anthera Pharmaceuticals, Inc.* Arena Pharmaceuticals, Inc.* Ariad Pharmaceuticals, Inc.* Arqule, Inc.* Array Biopharma, Inc.* AspenBio Pharma, Inc.* AVEO Pharmaceuticals, Inc.* AVI BioPharma, Inc.* BioCryst Pharmaceuticals, Inc.* Biosante Pharmaceuticals, Inc.* Biospecifics Technologies Corp.* Biotime, Inc.* Celera Corp.* Celldex Therapeutics, Inc.* Cepheid, Inc.* Chelsea Therapeutics International Ltd.* Clinical Data, Inc.* Codexis, Inc.* Cubist Pharmaceuticals, Inc.* Curis, Inc.* Cytokinetics, Inc.* Cytori Therapeutics, Inc.* CytRx Corp.* Dyax Corp.* Dynavax Technologies Corp.* Emergent Biosolutions, Inc.* Enzon Pharmaceuticals, Inc.* Exact Sciences Corp.* Exelixis, Inc.* Genomic Health, Inc.* Geron Corp.* Halozyme Therapeutics, Inc.* Idenix Pharmaceuticals, Inc.* Immunogen, Inc.* Immunomedics, Inc.* Incyte Corp. Ltd.* Infinity Pharmaceuticals, Inc.* Inhibitex, Inc.* Inovio Pharmaceuticals, Inc.* InterMune, Inc.* Ironwood Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Keryx Biopharmaceuticals, Inc.* Lexicon Pharmaceuticals, Inc.* Ligand Pharmaceuticals, Inc., Class B* MannKind Corp.* Martek Biosciences Corp.* Maxygen, Inc.* Medivation, Inc.* Metabolix, Inc.* Micromet, Inc.* Momenta Pharmaceuticals, Inc.* Nabi Biopharmaceuticals* Nanosphere, Inc.* Neuralstem, Inc.* Neurocrine Biosciences, Inc.* NeurogesX, Inc.* Novavax, Inc.* NPS Pharmaceuticals, Inc.* Nymox Pharmaceutical Corp.* Omeros Corp.* Onyx Pharmaceuticals, Inc.* Opko Health, Inc.* Orexigen Therapeutics, Inc.* Osiris Therapeutics, Inc.* PDL BioPharma, Inc. Peregrine Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Pharmasset, Inc.* Progenics Pharmaceuticals, Inc.* Rigel Pharmaceuticals, Inc.* Sangamo Biosciences, Inc.* Savient Pharmaceuticals, Inc.* Sciclone Pharmaceuticals, Inc.* Seattle Genetics, Inc.* SIGA Technologies, Inc.* Spectrum Pharmaceuticals, Inc.* StemCells, Inc.* Synta Pharmaceuticals Corp.* Targacept, Inc.* Theravance, Inc.* Transcept Pharmaceuticals, Inc.* Vanda Pharmaceuticals, Inc.* Vical, Inc.* Zalicus, Inc.* ZIOPHARM Oncology, Inc.* Zymogenetics, Inc.* Building Products - 0.6% A.O. Smith Corp. AAON, Inc. Ameresco, Inc.* American Woodmark Corp. Ameron International Corp. Apogee Enterprises, Inc. Builders FirstSource, Inc.* Gibraltar Industries, Inc.* Griffon Corp.* Insteel Industries, Inc. NCI Building Systems, Inc.* PGT, Inc.* Quanex Building Products Corp. Simpson Manufacturing Co., Inc. Trex Co., Inc.* Universal Forest Products, Inc. Capital Markets - 2.0% American Capital Ltd.* Apollo Investment Corp. Arlington Asset Investment Corp. Artio Global Investors, Inc. BGC Partners, Inc. BlackRock Kelso Capital Corp. Calamos Asset Management, Inc. Capital Southwest Corp. Cohen & Steers, Inc. Cowen Group, Inc.* Diamond Hill Investment Group, Inc. Duff & Phelps Corp. E*Trade Financial Corp.* 1 6 Epoch Holding Corp. Evercore Partners, Inc. FBR Capital Markets Corp.* Fifth Street Finance Corp. Financial Engines, Inc.* GAMCO Investors, Inc. GFI Group, Inc. Gladstone Capital Corp. Gladstone Investment Corp. Gleacher & Co., Inc.* Golub Capital BDC, Inc. Harris & Harris Group, Inc.* Hercules Technology Growth Capital, Inc. HFF, Inc.* International Assets Holding Corp.* Investment Technology Group, Inc.* JMP Group, Inc. Kayne Anderson Energy Development Co. KBW, Inc. Knight Capital Group, Inc.* LaBranche & Co., Inc.* Ladenburg Thalmann Financial Services, Inc.* Main Street Capital Corp. MCG Capital Corp. MF Global Holdings Ltd.* MVC Capital, Inc. NGP Capital Resources Co. Oppenheimer Holdings, Inc. optionsXpress Holdings, Inc.* PennantPark Investment Corp. Penson Worldwide, Inc.* Piper Jaffray Co.'s* Prospect Capital Corp. Pzena Investment Management, Inc. Rodman & Renshaw Capital Group, Inc.* Safeguard Scientifics, Inc.* Sanders Morris Harris Group, Inc. Solar Capital Ltd. Stifel Financial Corp.* SWS Group, Inc. TICC Capital Corp. TradeStation Group, Inc.* Triangle Capital Corp. Virtus Investment Partners, Inc.* Westwood Holdings Group, Inc. Chemicals - 2.3% American Vanguard Corp. Arch Chemicals, Inc. Balchem Corp. Calgon Carbon Corp.* Ferro Corp.* Georgia Gulf Corp.* H.B. Fuller Co. Hawkins, Inc. Innophos Holdings, Inc. KMG Chemicals, Inc. Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Landec Corp.* LSB Industries, Inc.* Minerals Technologies, Inc. NewMarket Corp. NL Industries, Inc. Olin Corp. OM Group, Inc.* Omnova Solutions, Inc.* PolyOne Corp.* Quaker Chemical Corp. Rockwood Holdings, Inc.* Schulman A, Inc. Senomyx, Inc.* Sensient Technologies Corp. Solutia, Inc.* Spartech Corp.* Stepan Co. STR Holdings, Inc.* TPC Group, Inc.* Westlake Chemical Corp. WR Grace & Co.* Zep, Inc. Zoltek Co.'s, Inc.* Commercial Banks - 5.5% 1st Source Corp. 1st United Bancorp, Inc.* Alliance Financial Corp. American National Bankshares, Inc. Ameris Bancorp* Ames National Corp. Arrow Financial Corp. Bancfirst Corp. Banco Latinoamericano de Exportaciones SA Bancorp Rhode Island, Inc. Bancorp, Inc.* Bank of Marin Bancorp Bank of the Ozarks, Inc. Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bryn Mawr Bank Corp. Camden National Corp. Capital City Bank Group, Inc. Cardinal Financial Corp. Cathay General Bancorp Center Financial Corp.* Centerstate Banks of Florida, Inc. Century Bancorp, Inc. Chemical Financial Corp. Citizens & Northern Corp. Citizens Republic Bancorp, Inc.* City Holding Co. CNB Financial Corp. CoBiz Financial, Inc. Columbia Banking System, Inc. Community Bank System, Inc. Community Trust Bancorp, Inc. CVB Financial Corp. Danvers Bancorp, Inc. Eagle Bancorp, Inc.* Encore Bancshares, Inc.* Enterprise Financial Services Corp. Financial Institutions, Inc. First Bancorp (North Carolina) First Bancorp (Puerto Rico)* First Bancorp, Inc. (Maine) First Busey Corp. First Commonwealth Financial Corp. First Community Bancshares, Inc. First Financial Bancorp First Financial Bankshares, Inc. First Financial Corp. First Interstate Bancsystem, Inc. First Merchants Corp. First Midwest Bancorp, Inc. First of Long Island Corp. First South Bancorp, Inc. FirstMerit Corp. FNB Corp. German American Bancorp, Inc. Glacier Bancorp, Inc. Great Southern Bancorp, Inc. Green Bankshares, Inc.* Hancock Holding Co. Hanmi Financial Corp.* Heartland Financial USA, Inc. Heritage Financial Corp.* Home Bancorp, Inc.* Home Bancshares, Inc. Hudson Valley Holding Corp. IBERIABANK Corp. Independent Bank Corp. International Bancshares Corp. Investors Bancorp, Inc.* Lakeland Bancorp, Inc. Lakeland Financial Corp. MainSource Financial Group, Inc. MB Financial, Inc. Merchants Bancshares, Inc. Metro Bancorp, Inc.* Midsouth Bancorp, Inc. MidWestOne Financial Group, Inc. Nara Bancorp, Inc.* National Bankshares, Inc. National Penn Bancshares, Inc.: Common Stock Fractional Shares (b)* 5 NBT Bancorp, Inc. Northfield Bancorp, Inc. Old National Bancorp OmniAmerican Bancorp, Inc.* Oriental Financial Group, Inc. Orrstown Financial Services, Inc. Pacific Continental Corp. PacWest Bancorp Park National Corp. Peapack Gladstone Financial Corp. Penns Woods Bancorp, Inc. Peoples Bancorp, Inc. Pinnacle Financial Partners, Inc.* Porter Bancorp, Inc. PrivateBancorp, Inc. Prosperity Bancshares, Inc. Renasant Corp. Republic Bancorp, Inc. S&T Bancorp, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corp. Sierra Bancorp Signature Bank* Simmons First National Corp. Southside Bancshares, Inc. Southwest Bancorp, Inc. State Bancorp, Inc. StellarOne Corp. Sterling BanCorp. Sterling Bancshares, Inc. Suffolk Bancorp Susquehanna Bancshares, Inc. SVB Financial Group* SY Bancorp, Inc. Taylor Capital Group, Inc.* Texas Capital Bancshares, Inc.* Tompkins Financial Corp. Tower Bancorp, Inc. TowneBank Trico Bancshares Trustmark Corp. UMB Financial Corp. Umpqua Holdings Corp. Union First Market Bankshares Corp. United Bankshares, Inc. United Community Banks, Inc.* Univest Corp. of Pennsylvania Virginia Commerce Bancorp, Inc.* Washington Banking Co. Washington Trust Bancorp, Inc. Webster Financial Corp. WesBanco, Inc. West Bancorporation, Inc.* West Coast Bancorp* Westamerica Bancorporation Western Alliance Bancorp* Whitney Holding Corp. Wilshire Bancorp, Inc. Wintrust Financial Corp. Commercial Services & Supplies - 2.4% ABM Industries, Inc. ACCO Brands Corp.* American Reprographics Co.* APAC Customer Services, Inc.* ATC Technology Corp.* Bowne & Co., Inc. Brink's Co. Casella Waste Systems, Inc.* Cenveo, Inc.* Clean Harbors, Inc.* Compx International, Inc. Consolidated Graphics, Inc.* Courier Corp. Deluxe Corp. EnergySolutions, Inc. EnerNOC, Inc.* Ennis, Inc. Fuel Tech, Inc.* G&K Services, Inc. GEO Group, Inc.: Common Stock* Escrow (b)* 12 Healthcare Services Group Herman Miller, Inc. Higher One Holdings, Inc.* HNI Corp. Innerworkings, Inc.* Interface, Inc. Kimball International, Inc., Class B Knoll, Inc. M&F Worldwide Corp.* Mcgrath Rentcorp Metalico, Inc.* Mine Safety Appliances Co. Mobile Mini, Inc.* Multi-Color Corp. Rollins, Inc. Schawk, Inc. Standard Parking Corp.* Standard Register Co. Steelcase, Inc. SYKES Enterprises, Inc.* Team, Inc.* Tetra Tech, Inc.* Unifirst Corp. United Stationers, Inc.* US Ecology, Inc. Viad Corp. Communications Equipment - 2.9% Acme Packet, Inc.* ADC Telecommunications, Inc.* Adtran, Inc. Anaren, Inc.* Arris Group, Inc.* Aruba Networks, Inc.* Aviat Networks, Inc.* Bel Fuse, Inc., Class B BigBand Networks, Inc.* Black Box Corp. Blue Coat Systems, Inc.* Calix, Inc.* Comtech Telecommunications Corp.* DG FastChannel, Inc.* Digi International, Inc.* EMS Technologies, Inc.* Emulex Corp.* Extreme Networks* Finisar Corp.* Globecomm Systems, Inc.* Harmonic, Inc.* Hughes Communications, Inc.* Infinera Corp.* InterDigital, Inc.* Ixia* KVH Industries, Inc.* Loral Space & Communications, Inc.* Meru Networks, Inc.* Netgear, Inc.* Network Engines, Inc.* Network Equipment Technologies, Inc.* Occam Networks, Inc.* Oclaro, Inc.* Oplink Communications, Inc.* Opnext, Inc.* PC-Tel, Inc.* Plantronics, Inc. Powerwave Technologies, Inc.* Riverbed Technology, Inc.* Seachange International, Inc.* ShoreTel, Inc.* Sonus Networks, Inc.* Sycamore Networks, Inc. Symmetricom, Inc.* Tekelec* Utstarcom, Inc.* Viasat, Inc.* Computers & Peripherals - 0.8% Avid Technology, Inc.* Compellent Technologies, Inc.* Cray, Inc.* Electronics for Imaging, Inc.* Hutchinson Technology, Inc.* Hypercom Corp.* Imation Corp.* Immersion Corp.* Intermec, Inc.* Intevac, Inc.* Isilon Systems, Inc.* Netezza Corp.* Novatel Wireless, Inc.* Presstek, Inc.* Quantum Corp.* Rimage Corp.* Silicon Graphics International Corp.* STEC, Inc.* Stratasys, Inc.* Super Micro Computer, Inc.* Synaptics, Inc.* Xyratex Ltd.* Construction & Engineering - 0.7% Argan, Inc.* Comfort Systems USA, Inc. Dycom Industries, Inc.* EMCOR Group, Inc.* Furmanite Corp.* Granite Construction, Inc. Great Lakes Dredge & Dock Corp. Insituform Technologies, Inc.* Layne Christensen Co.* MasTec, Inc.* Michael Baker Corp.* MYR Group, Inc.* Northwest Pipe Co.* Orion Marine Group, Inc.* Pike Electric Corp.* Primoris Services Corp. Sterling Construction Co., Inc.* Tutor Perini Corp.* Construction Materials - 0.1% Headwaters, Inc.* Texas Industries, Inc. United States Lime & Minerals, Inc.* Consumer Finance - 0.5% Advance America Cash Advance Centers, Inc. Cardtronics, Inc.* Cash America International, Inc. CompuCredit Holdings Corp. Credit Acceptance Corp.* Dollar Financial Corp.* Ezcorp, Inc.* First Cash Financial Services, Inc.* First Marblehead Corp.* Nelnet, Inc. Student Loan Corp. World Acceptance Corp.* Containers & Packaging - 0.5% AEP Industries, Inc.* Boise, Inc.* Graham Packaging Co., Inc.* Graphic Packaging Holding Co.* Myers Industries, Inc. Rock-Tenn Co. Silgan Holdings, Inc. Distributors - 0.0% Audiovox Corp.* Core-Mark Holding Co., Inc.* Diversified Consumer Services - 1.2% American Public Education, Inc.* Bridgepoint Education, Inc.* Cambium Learning Group, Inc.* Capella Education Co.* Coinstar, Inc.* Corinthian Colleges, Inc.* CPI Corp. Grand Canyon Education, Inc.* K12, Inc.* Learning Tree International, Inc. Lincoln Educational Services Corp.* Mac-Gray Corp. Matthews International Corp. National American University Holdings, Inc. Pre-Paid Legal Services, Inc.* Princeton Review, Inc.* Regis Corp. Sotheby's Steiner Leisure Ltd.* Stewart Enterprises, Inc. Universal Technical Institute, Inc. Diversified Financial Services - 0.5% Asset Acceptance Capital Corp.* Asta Funding, Inc. California First National Bancorp Compass Diversified Holdings Encore Capital Group, Inc.* Life Partners Holdings, Inc. MarketAxess Holdings, Inc. Marlin Business Services Corp.* Medallion Financial Corp. NewStar Financial, Inc.* PHH Corp.* Pico Holdings, Inc.* Portfolio Recovery Associates, Inc.* Primus Guaranty Ltd.* THL Credit, Inc. Diversified Telecommunication Services - 0.6% AboveNet, Inc.* Alaska Communications Systems Group, Inc. Atlantic Tele-Network, Inc. Cbeyond, Inc.* Cincinnati Bell, Inc.* Cogent Communications Group, Inc.* Consolidated Communications Holdings, Inc. General Communication, Inc.* Global Crossing Ltd.* Globalstar, Inc.* IDT Corp., Class B* Iridium Communications, Inc.* Neutral Tandem, Inc.* PAETEC Holding Corp.* Premiere Global Services, Inc.* Vonage Holdings Corp.* Electric Utilities - 1.3% Allete, Inc. Central Vermont Public Service Corp. Cleco Corp. El Paso Electric Co.* Empire District Electric Co. IDACORP, Inc. MGE Energy, Inc. Otter Tail Corp. PNM Resources, Inc. Portland General Electric Co. UIL Holdings Corp. Unisource Energy Corp. Unitil Corp. Electrical Equipment - 1.8% A123 Systems, Inc.* Acuity Brands, Inc. Advanced Battery Technologies, Inc.* American Superconductor Corp.* AZZ, Inc. Baldor Electric Co. Belden, Inc. Brady Corp. Broadwind Energy, Inc.* Capstone Turbine Corp.* Coleman Cable, Inc.* Encore Wire Corp. Ener1, Inc.* EnerSys* Franklin Electric Co., Inc. FuelCell Energy, Inc.* Generac Holdings, Inc.* GrafTech International Ltd.* Hoku Corp.* II-VI, Inc.* LaBarge, Inc.* LSI Industries, Inc. Polypore International, Inc.* Powell Industries, Inc.* PowerSecure International, Inc.* Preformed Line Products Co. SatCon Technology Corp.* UQM Technologies, Inc.* Vicor Corp. Woodward Governor Co. Electronic Equipment & Instruments - 2.4% Agilysys, Inc.* Anixter International, Inc.* Benchmark Electronics, Inc.* Brightpoint, Inc.* Checkpoint Systems, Inc.* Cogent, Inc.* Cognex Corp. Coherent, Inc.* Comverge, Inc.* CPI International, Inc.* CTS Corp. Daktronics, Inc. DDi Corp. DTS, Inc.* Echelon Corp.* Electro Rent Corp. Electro Scientific Industries, Inc.* Fabrinet* FARO Technologies, Inc.* Gerber Scientific, Inc.* ICx Technologies, Inc.* Insight Enterprises, Inc.* IPG Photonics Corp.* Keithley Instruments, Inc. L-1 Identity Solutions, Inc.* Littelfuse, Inc.* Maxwell Technologies, Inc.* Measurement Specialties, Inc.* Mercury Computer Systems, Inc.* Methode Electronics, Inc. Microvision, Inc.* MTS Systems Corp. Multi-Fineline Electronix, Inc.* Newport Corp.* OSI Systems, Inc.* Park Electrochemical Corp. PC Connection, Inc.* Plexus Corp.* Power-One, Inc.* Radisys Corp.* Richardson Electronics Ltd. Rofin-Sinar Technologies, Inc.* Rogers Corp.* Sanmina-SCI Corp.* Scansource, Inc.* Smart Modular Technologies WWH, Inc.* Spectrum Control, Inc.* SYNNEX Corp.* Technitrol, Inc. Tessco Technologies, Inc. TTM Technologies, Inc.* Universal Display Corp.* Viasystems Group, Inc.* X-Rite, Inc.* Zygo Corp.* Energy Equipment & Services - 1.8% Allis-Chalmers Energy, Inc.* Basic Energy Services, Inc.* Bristow Group, Inc.* Cal Dive International, Inc.* CARBO Ceramics, Inc. Complete Production Services, Inc.* Dawson Geophysical Co.* Dril-Quip, Inc.* Global Geophysical Services, Inc.* Global Industries Ltd.* Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc.* Halliburton Co. 1 4 Helix Energy Solutions Group, Inc.* Hercules Offshore, Inc.* Hornbeck Offshore Services, Inc.* ION Geophysical Corp.* Key Energy Services, Inc.* Lufkin Industries, Inc. Matrix Service Co.* Natural Gas Services Group, Inc.* Newpark Resources* OYO Geospace Corp.* Parker Drilling Co.* PHI, Inc.* Pioneer Drilling Co.* RPC, Inc. Seahawk Drilling, Inc.* T-3 Energy Services, Inc.* Tesco Corp.* Tetra Technologies, Inc.* Union Drilling, Inc.* Vantage Drilling Co.* Willbros Group, Inc.* Food & Staples Retailing - 0.8% Andersons, Inc. Arden Group, Inc. 92 Casey's General Stores, Inc. Great Atlantic & Pacific Tea Co.* Ingles Markets, Inc. Nash Finch Co. Pantry, Inc.* Pricesmart, Inc. Rite Aid Corp.* Ruddick Corp. Spartan Stores, Inc. Susser Holdings Corp.* United Natural Foods, Inc.* Village Super Market, Inc. Weis Markets, Inc. Winn-Dixie Stores, Inc.* Food Products - 1.2% Alico, Inc. B&G Foods, Inc. Bridgford Foods Corp. Calavo Growers, Inc. Cal-Maine Foods, Inc. Chiquita Brands International, Inc.* Darling International, Inc.* Diamond Foods, Inc. Dole Food Co., Inc.* Farmer Bros Co. Fresh Del Monte Produce, Inc.* Griffin Land & Nurseries, Inc. Hain Celestial Group, Inc.* Harbinger Group, Inc.* Imperial Sugar Co. J&J Snack Foods Corp. John B. Sanfilippo & Son, Inc.* Lancaster Colony Corp. Lance, Inc. Lifeway Foods, Inc.* Limoneira Co. Pilgrim's Pride Corp.* Sanderson Farms, Inc. Seneca Foods Corp.* Smart Balance, Inc.* Synutra International, Inc.* Tootsie Roll Industries, Inc. TreeHouse Foods, Inc.* Gas Utilities - 1.2% Chesapeake Utilities Corp. Laclede Group, Inc. New Jersey Resources Corp. Nicor, Inc. Northwest Natural Gas Co. Piedmont Natural Gas Co., Inc. South Jersey Industries, Inc. Southwest Gas Corp. WGL Holdings, Inc. Health Care Equipment & Supplies - 3.3% Abaxis, Inc.* Abiomed, Inc.* Accuray, Inc.* AGA Medical Holdings, Inc.* Align Technology, Inc.* Alimera Sciences, Inc.* Alphatec Holdings, Inc.* American Medical Systems Holdings, Inc.* Analogic Corp. Angiodynamics, Inc.* Antares Pharma, Inc.* Arthrocare Corp.* Atrion Corp. Cantel Medical Corp. Cerus Corp.* Conceptus, Inc.* Conmed Corp.* CryoLife, Inc.* Cutera, Inc.* Cyberonics, Inc.* Cynosure, Inc.* Delcath Systems, Inc.* DexCom, Inc.* DynaVox, Inc.* Endologix, Inc.* Exactech, Inc.* Greatbatch, Inc.* Haemonetics Corp.* Hansen Medical, Inc.* HeartWare International, Inc.* ICU Medical, Inc.* Immucor, Inc.* Insulet Corp.* Integra LifeSciences Holdings Corp.* Invacare Corp. IRIS International, Inc.* Kensey Nash Corp.* MAKO Surgical Corp.* Masimo Corp. Medical Action Industries, Inc.* MELA Sciences, Inc.* Meridian Bioscience, Inc. Merit Medical Systems, Inc.* Natus Medical, Inc.* Neogen Corp.* NuVasive, Inc.* NxStage Medical, Inc.* OraSure Technologies, Inc.* Orthofix International NV* Orthovita, Inc.* Palomar Medical Technologies, Inc.* Quidel Corp.* Rochester Medical Corp.* RTI Biologics, Inc.* Sirona Dental Systems, Inc.* Solta Medical, Inc.* SonoSite, Inc.* Spectranetics Corp.* Staar Surgical Co.* Stereotaxis, Inc.* STERIS Corp. SurModics, Inc.* Symmetry Medical, Inc.* Syneron Medical Ltd.* Synovis Life Technologies, Inc.* TomoTherapy, Inc.* Unilife Corp.* Vascular Solutions, Inc.* Volcano Corp.* West Pharmaceutical Services, Inc. Wright Medical Group, Inc.* Young Innovations, Inc. Zoll Medical Corp.* Health Care Providers & Services - 3.2% Accretive Health, Inc.* Air Methods Corp.* Alliance HealthCare Services, Inc.* Allied Healthcare International, Inc.* Almost Family, Inc.* Amedisys, Inc.* America Service Group, Inc. American Dental Partners, Inc.* AMERIGROUP Corp.* AMN Healthcare Services, Inc.* AmSurg Corp.* Assisted Living Concepts, Inc.* Bio-Reference Laboratories, Inc.* BioScrip, Inc.* Capital Senior Living Corp.* CardioNet, Inc.* Catalyst Health Solutions, Inc.* Centene Corp.* Chemed Corp. Chindex International, Inc.* Clarient, Inc.* Continucare Corp.* Corvel Corp.* Cross Country Healthcare, Inc.* Emeritus Corp.* Ensign Group, Inc. Five Star Quality Care, Inc.* Genoptix, Inc.* Gentiva Health Services, Inc.* Hanger Orthopedic Group, Inc.* Health Grades, Inc.* Healthsouth Corp.* HealthSpring, Inc.* Healthways, Inc.* HMS Holdings Corp.* IPC The Hospitalist Co., Inc.* Kindred Healthcare, Inc.* Landauer, Inc. LCA-Vision, Inc.* LHC Group, Inc.* Magellan Health Services, Inc.* Medcath Corp.* Metropolitan Health Networks, Inc.* Molina Healthcare, Inc.* MWI Veterinary Supply, Inc.* National Healthcare Corp. National Research Corp. Owens & Minor, Inc. PDI, Inc.* PharMerica Corp.* Prospect Medical Holdings, Inc.* Providence Service Corp.* PSS World Medical, Inc.* Psychiatric Solutions, Inc.* RehabCare Group, Inc.* Res-Care, Inc.* Rural/Metro Corp.* Select Medical Holdings Corp.* Skilled Healthcare Group, Inc.* Sun Healthcare Group, Inc.* Sunrise Senior Living, Inc.* Team Health Holdings, Inc.* Triple-S Management Corp., Class B* U.S. Physical Therapy, Inc.* Universal American Corp. WellCare Health Plans, Inc.* Health Care Technology - 0.5% ATHENAHEALTH, Inc.* Computer Programs & Systems, Inc. MedAssets, Inc.* Medidata Solutions, Inc.* MedQuist, Inc.* Merge Healthcare, Inc.* Omnicell, Inc.* Quality Systems, Inc. Transcend Services, Inc.* Vital Images, Inc.* Hotels, Restaurants & Leisure - 2.3% AFC Enterprises, Inc.* Ambassadors Group, Inc. Ameristar Casinos, Inc. Biglari Holdings, Inc.* BJ's Restaurants, Inc.* Bluegreen Corp.* Bob Evans Farms, Inc. Boyd Gaming Corp.* Buffalo Wild Wings, Inc.* California Pizza Kitchen, Inc.* Caribou Coffee Co., Inc.* Carrols Restaurant Group, Inc.* CEC Entertainment, Inc.* Cheesecake Factory, Inc.* Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Denny's Corp.* DineEquity, Inc.* Domino's Pizza, Inc.* Einstein Noah Restaurant Group, Inc.* Empire Resorts, Inc.* Gaylord Entertainment Co.* Interval Leisure Group, Inc.* Isle of Capri Casinos, Inc.* Jack in the Box, Inc.* Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Landry's Restaurants, Inc.* Life Time Fitness, Inc.* Marcus Corp. McCormick & Schmick's Seafood Restaurants, Inc.* Monarch Casino & Resort, Inc.* Morgans Hotel Group Co.* Multimedia Games, Inc.* O'Charleys, Inc.* Orient-Express Hotels Ltd.* Papa John's International, Inc.* Peet's Coffee & Tea, Inc.* PF Chang's China Bistro, Inc. Pinnacle Entertainment, Inc.* Red Lion Hotels Corp.* Red Robin Gourmet Burgers, Inc.* Ruby Tuesday, Inc.* Ruth's Hospitality Group, Inc.* Scientific Games Corp.* Shuffle Master, Inc.* Sonic Corp.* Speedway Motorsports, Inc. Texas Roadhouse, Inc.* Vail Resorts, Inc.* Household Durables - 0.7% American Greetings Corp. Beazer Homes USA, Inc.* Blyth, Inc. Brookfield Homes Corp.* Cavco Industries, Inc.* CSS Industries, Inc. Ethan Allen Interiors, Inc. Furniture Brands International, Inc.* Helen of Troy Ltd.* Hooker Furniture Corp. Hovnanian Enterprises, Inc.* iRobot Corp.* Kid Brands, Inc.* La-Z-Boy, Inc.* Libbey, Inc.* Lifetime Brands, Inc.* M/I Homes, Inc.* Meritage Homes Corp.* National Presto Industries, Inc. Ryland Group, Inc. Sealy Corp.* Skyline Corp. Standard Pacific Corp.* Universal Electronics, Inc.* Household Products - 0.2% Cellu Tissue Holdings, Inc.* Central Garden and Pet Co.* Oil-Dri Corp. of America Spectrum Brands Holdings, Inc.* WD-40 Co. Independent Power Producers & Energy Traders - 0.1% American DG Energy, Inc.* Dynegy, Inc.* Industrial Conglomerates - 0.2% Raven Industries, Inc. Seaboard Corp. 33 Standex International Corp. Tredegar Corp. United Capital Corp.* Insurance - 2.7% Alterra Capital Holdings Ltd. AMBAC Financial Group, Inc.* American Equity Investment Life Holding Co. American Physicians Capital, Inc. American Physicians Service Group, Inc. American Safety Insurance Holdings Ltd.* Amerisafe, Inc.* Amtrust Financial Services, Inc. Argo Group International Holdings Ltd. Baldwin & Lyons, Inc., Class B Citizens, Inc.* CNA Surety Corp.* CNO Financial Group, Inc.* Crawford & Co., Class B* Delphi Financial Group, Inc. Donegal Group, Inc. eHealth, Inc.* EMC Insurance Group, Inc. Employers Holdings, Inc. Enstar Group Ltd.* FBL Financial Group, Inc. First American Financial Corp. First Mercury Financial Corp. Flagstone Reinsurance Holdings SA Fpic Insurance Group, Inc.* Gerova Financial Group Ltd.* Global Indemnity plc* Greenlight Capital Re Ltd.* Hallmark Financial Services* Harleysville Group, Inc. Hilltop Holdings, Inc.* Horace Mann Educators Corp. Infinity Property & Casualty Corp. Kansas City Life Insurance Co. Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corp.* National Interstate Corp. National Western Life Insurance Co. NYMAGIC, Inc. Phoenix Co.'s, Inc.* Platinum Underwriters Holdings Ltd. PMA Capital Corp.* Presidential Life Corp. Primerica, Inc. ProAssurance Corp.* RLI Corp. Safety Insurance Group, Inc. SeaBright Holdings, Inc. Selective Insurance Group, Inc. State Auto Financial Corp. Stewart Information Services Corp. The Navigators Group, Inc.* Tower Group, Inc. United Fire & Casualty Co. Universal Insurance Holdings, Inc. Internet & Catalog Retail - 0.4% 1-800-FLOWERS.COM, Inc.* Blue Nile, Inc.* Drugstore.Com* Gaiam, Inc. HSN, Inc.* NutriSystem, Inc. Orbitz Worldwide, Inc.* Overstock.com, Inc.* PetMed Express, Inc. Shutterfly, Inc.* US Auto Parts Network, Inc.* Vitacost.com, Inc.* Internet Software & Services - 2.1% Ancestry.com, Inc.* Archipelago Learning, Inc.* Art Technology Group, Inc.* comScore, Inc.* Constant Contact, Inc.* DealerTrack Holdings, Inc.* Dice Holdings, Inc.* Digital River, Inc.* DivX, Inc.* Earthlink, Inc. Envestnet, Inc.* GSI Commerce, Inc.* Infospace, Inc.* Internap Network Services Corp.* Internet Brands, Inc.* Internet Capital Group, Inc.* IntraLinks Holdings, Inc.* j2 Global Communications, Inc.* Keynote Systems, Inc. KIT Digital, Inc.* Limelight Networks, Inc.* Liquidity Services, Inc.* LivePerson, Inc.* Local.com Corp.* LogMeIn, Inc.* LoopNet, Inc.* Marchex, Inc., Class B Mediamind Technologies, Inc.* ModusLink Global Solutions, Inc.* Move, Inc.* NIC, Inc. OpenTable, Inc.* Openwave Systems, Inc.* Perficient, Inc.* QuinStreet, Inc.* Rackspace Hosting, Inc.* RealNetworks, Inc.* Saba Software, Inc.* SAVVIS, Inc.* SPS Commerce, Inc.* Stamps.com, Inc.* support.com, Inc.* TechTarget, Inc.* Terremark Worldwide, Inc.* The Knot, Inc.* Travelzoo, Inc.* United Online, Inc. ValueClick, Inc.* Vocus, Inc.* Zix Corp.* IT Services - 1.8% Acxiom Corp.* CACI International, Inc.* Cass Information Systems, Inc. Ciber, Inc.* Computer Task Group, Inc.* CSG Systems International, Inc.* Diamond Management & Technology Consultants, Inc. Echo Global Logistics, Inc.* Euronet Worldwide, Inc.* ExlService Holdings, Inc.* Forrester Research, Inc.* Global Cash Access Holdings, Inc.* Hackett Group, Inc.* Heartland Payment Systems, Inc. iGate Corp. Integral Systems, Inc.* Lionbridge Technologies* Mantech International Corp.* MAXIMUS, Inc. MoneyGram International, Inc.* NCI, Inc.* Online Resources Corp.* RightNow Technologies, Inc.* Sapient Corp. SRA International, Inc.* Stream Global Services, Inc.* Syntel, Inc. TeleTech Holdings, Inc.* Tier Technologies, Inc., Class B* TNS, Inc.* Unisys Corp.* VeriFone Systems, Inc.* Virtusa Corp.* Wright Express Corp.* Leisure Equipment & Products - 0.7% Arctic Cat, Inc.* Brunswick Corp. Callaway Golf Co. Eastman Kodak Co.* Jakks Pacific, Inc.* Johnson Outdoors, Inc.* Leapfrog Enterprises, Inc.* Marine Products Corp.* Polaris Industries, Inc. Pool Corp. RC2 Corp.* Smith & Wesson Holding Corp.* Steinway Musical Instruments* Sturm Ruger & Co., Inc. Summer Infant, Inc.* Life Sciences - Tools & Services - 0.6% Accelrys, Inc.* Affymetrix, Inc.* Albany Molecular Research, Inc.* Bruker Corp.* Caliper Life Sciences, Inc.* Cambrex Corp.* Dionex Corp.* Enzo Biochem, Inc.* eResearchTechnology, Inc.* Furiex Pharmaceuticals, Inc.* Kendle International, Inc.* Luminex Corp.* Parexel International Corp.* Pure Bioscience* Sequenom, Inc.* Machinery - 2.9% 3D Systems Corp.* Actuant Corp. Alamo Group, Inc. Albany International Corp. Altra Holdings, Inc.* American Railcar Industries, Inc.* Ampco-Pittsburgh Corp. ArvinMeritor, Inc.* Astec Industries, Inc.* Badger Meter, Inc. Barnes Group, Inc. Blount International, Inc.* Briggs & Stratton Corp. Cascade Corp. Chart Industries, Inc.* CIRCOR International, Inc. CLARCOR, Inc. Colfax Corp.* Columbus McKinnon Corp.* Commercial Vehicle Group, Inc.* Douglas Dynamics, Inc. Dynamic Materials Corp. Energy Recovery, Inc.* EnPro Industries, Inc.* ESCO Technologies, Inc. Federal Signal Corp. Flow International Corp.* Force Protection, Inc.* FreightCar America, Inc. Gorman-Rupp Co. Graham Corp. Greenbrier Co.'s, Inc.* Hawk Corp.* John Bean Technologies Corp. Kadant, Inc.* Kaydon Corp. LB Foster Co.* Lindsay Corp. Lydall, Inc.* Met-Pro Corp. Middleby Corp.* Miller Industries, Inc. Mueller Industries, Inc. Mueller Water Products, Inc. NACCO Industries, Inc. Nordson Corp. Omega Flex, Inc. PMFG, Inc.* RBC Bearings, Inc.* Robbins & Myers, Inc. Sauer-Danfoss, Inc.* Sun Hydraulics Corp. Tecumseh Products Co.* Tennant Co. Thermadyne Holdings Corp.* Titan International, Inc. Trimas Corp.* Twin Disc, Inc. Wabash National Corp.* Watts Water Technologies, Inc. Xerium Technologies, Inc.* Marine - 0.2% American Commercial Lines, Inc.* Baltic Trading Ltd. Eagle Bulk Shipping, Inc.* Excel Maritime Carriers Ltd.* Genco Shipping & Trading Ltd.* Horizon Lines, Inc. International Shipholding Corp. Ultrapetrol (Bahamas) Ltd.* Media - 1.3% AH Belo Corp.* Arbitron, Inc. Ascent Media Corp.* Ballantyne Strong, Inc.* Beasley Broadcasting Group, Inc.* Belo Corp.* Carmike Cinemas, Inc.* Cinemark Holdings, Inc. CKX, Inc.* Crown Media Holdings, Inc.* Cumulus Media, Inc.* Dex One Corp.* Entercom Communications Corp.* Entravision Communications Corp.* EW Scripps Co.* Fisher Communications, Inc.* Global Sources Ltd.* Gray Television, Inc.* Harte-Hanks, Inc. Journal Communications, Inc.* Knology, Inc.* Lee Enterprises, Inc.* LIN TV Corp.* Lions Gate Entertainment Corp.* Live Nation Entertainment, Inc.* LodgeNet Interactive Corp.* Martha Stewart Living Omnimedia* McClatchy Co.* Media General, Inc.* Mediacom Communications Corp.* National CineMedia, Inc. Nexstar Broadcasting Group, Inc.* Outdoor Channel Holdings, Inc.* Playboy Enterprises, Inc., Class B* Primedia, Inc. Radio One, Inc., Class D* ReachLocal, Inc.* Rentrak Corp.* Scholastic Corp. Sinclair Broadcast Group, Inc.* SuperMedia, Inc.* Valassis Communications, Inc.* Value Line, Inc. Warner Music Group Corp.* Westwood One, Inc.* World Wrestling Entertainment, Inc. Metals & Mining - 1.7% Allied Nevada Gold Corp.* AM Castle & Co.* AMCOL International Corp. Brush Engineered Materials, Inc.* Capital Gold Corp.* Century Aluminum Co.* Coeur d'Alene Mines Corp.* General Moly, Inc.* Globe Specialty Metals, Inc.* Golden Star Resources Ltd.* Haynes International, Inc. Hecla Mining Co.* Horsehead Holding Corp.* Jaguar Mining, Inc.* Kaiser Aluminum Corp. Metals USA Holdings Corp.* Molycorp, Inc.* Noranda Aluminum Holding Corp.* Olympic Steel, Inc. RTI International Metals, Inc.* Stillwater Mining Co.* Thompson Creek Metals Co., Inc.* Universal Stainless & Alloy* US Energy Corp Wyoming* US Gold Corp.* Worthington Industries, Inc. Multiline Retail - 0.4% 99 Cents Only Stores* Bon-Ton Stores, Inc.* Dillard's, Inc. Fred's, Inc. Gordmans Stores, Inc.* Retail Ventures, Inc.* Saks, Inc.* Tuesday Morning Corp.* Multi-Utilities - 0.4% Avista Corp. Black Hills Corp. CH Energy Group, Inc. NorthWestern Corp. Oil, Gas & Consumable Fuels - 3.4% Abraxas Petroleum Corp.* Alon USA Energy, Inc. American Oil & Gas, Inc.* Apco Oil and Gas International, Inc. Approach Resources, Inc.* ATP Oil & Gas Corp.* Berry Petroleum Co. Bill Barrett Corp.* BPZ Resources, Inc.* Brigham Exploration Co.* Callon Petroleum Co.* CAMAC Energy, Inc.* Carrizo Oil & Gas, Inc.* Cheniere Energy, Inc.* Clayton Williams Energy, Inc.* Clean Energy Fuels Corp.* Cloud Peak Energy, Inc.* Contango Oil & Gas Co.* Crosstex Energy, Inc.* CVR Energy, Inc.* Delek US Holdings, Inc. Delta Petroleum Corp.* DHT Holdings, Inc. Endeavour International Corp.* Energy Partners Ltd.* Energy XXI Bermuda Ltd.* Evolution Petroleum Corp.* FX Energy, Inc.* Gastar Exploration Ltd.* General Maritime Corp. Georesources, Inc.* GMX Resources, Inc.* Golar LNG Ltd. Goodrich Petroleum Corp.* Green Plains Renewable Energy, Inc.* GreenHunter Energy, Inc., Warrants (strike price $27.50/share, expire 9/14/11) (b)* 34 - Gulfport Energy Corp.* Hallador Energy Co. Harvest Natural Resources, Inc.* Houston American Energy Corp. International Coal Group, Inc.* Isramco, Inc.* 85 James River Coal Co.* Knightsbridge Tankers Ltd. Kodiak Oil & Gas Corp.* L&L Energy, Inc.* Magnum Hunter Resources Corp.* McMoRan Exploration Co.* Miller Petroleum, Inc.* Nordic American Tanker Shipping Northern Oil And Gas, Inc.* Oasis Petroleum, Inc.* Overseas Shipholding Group, Inc. Panhandle Oil and Gas, Inc. Patriot Coal Corp.* Penn Virginia Corp. Petroleum Development Corp.* Petroquest Energy, Inc.* RAM Energy Resources, Inc.* Rentech, Inc.* Resolute Energy Corp.* REX American Resources Corp.* Rex Energy Corp.* Rosetta Resources, Inc.* Scorpio Tankers, Inc.* Ship Finance International Ltd. Stone Energy Corp.* Swift Energy Co.* Syntroleum Corp.* Teekay Tankers Ltd. TransAtlantic Petroleum Ltd.* Uranium Energy Corp.* USEC, Inc.* Vaalco Energy, Inc.* Venoco, Inc.* W&T Offshore, Inc. Warren Resources, Inc.* Western Refining, Inc.* World Fuel Services Corp. Paper & Forest Products - 0.5% Buckeye Technologies, Inc. Clearwater Paper Corp.* Deltic Timber Corp. KapStone Paper and Packaging Corp.* Louisiana-Pacific Corp.* Neenah Paper, Inc. PH Glatfelter Co. Schweitzer-Mauduit International, Inc. Verso Paper Corp.* Wausau Paper Corp.* Personal Products - 0.3% Elizabeth Arden, Inc.* Female Health Co. Inter Parfums, Inc. Medifast, Inc.* Nature's Sunshine Products, Inc.* Nu Skin Enterprises, Inc. Nutraceutical International Corp.* Prestige Brands Holdings, Inc.* Revlon, Inc.* Schiff Nutrition International, Inc. USANA Health Sciences, Inc.* Pharmaceuticals - 1.6% Acura Pharmaceuticals, Inc.* Akorn, Inc.* Alexza Pharmaceuticals, Inc.* Aoxing Pharmaceutical Co., Inc.* Ardea Biosciences, Inc.* Auxilium Pharmaceuticals, Inc.* AVANIR Pharmaceuticals, Inc.* Biodel, Inc.* BioMimetic Therapeutics, Inc.* BMP Sunstone Corp.* Cadence Pharmaceuticals, Inc.* Caraco Pharmaceutical Laboratories Ltd.* Corcept Therapeutics, Inc.* Cornerstone Therapeutics, Inc.* Cumberland Pharmaceuticals, Inc.* Cypress Bioscience, Inc.* Depomed, Inc.* Durect Corp.* Eurand NV* Hi-Tech Pharmacal Co., Inc.* Impax Laboratories, Inc.* Inspire Pharmaceuticals, Inc.* Jazz Pharmaceuticals, Inc.* Lannett Co., Inc.* MAP Pharmaceuticals, Inc.* Medicines Co.* Medicis Pharmaceutical Corp. Nektar Therapeutics* Neostem, Inc.* NuPathe, Inc.* Obagi Medical Products, Inc.* Optimer Pharmaceuticals, Inc.* Pain Therapeutics, Inc.* Par Pharmaceutical Co.'s, Inc.* Pozen, Inc.* Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* Santarus, Inc.* Somaxon Pharmaceuticals, Inc.* Sucampo Pharmaceuticals, Inc.* SuperGen, Inc.* Viropharma, Inc.* VIVUS, Inc.* XenoPort, Inc.* Professional Services - 1.1% Acacia Research - Acacia Technologies* Administaff, Inc. Advisory Board Co.* Barrett Business Services, Inc. CBIZ, Inc.* CDI Corp. Corporate Executive Board Co. CoStar Group, Inc.* CRA International, Inc.* Exponent, Inc.* Franklin Covey Co.* GP Strategies Corp.* Heidrick & Struggles International, Inc. Hill International, Inc.* Hudson Highland Group, Inc.* Huron Consulting Group, Inc.* ICF International, Inc.* Kelly Services, Inc.* Kforce, Inc.* Korn/Ferry International* LECG Corp.* Manpower, Inc. 1 23 Mistras Group, Inc.* Navigant Consulting, Inc.* On Assignment, Inc.* Resources Connection, Inc. School Specialty, Inc.* SFN Group, Inc.* The Dolan Co.* TrueBlue, Inc.* Volt Information Sciences, Inc.* VSE Corp. Real Estate Investment Trusts - 7.0% Acadia Realty Trust Agree Realty Corp. Alexander's, Inc. American Campus Communities, Inc. American Capital Agency Corp. Anworth Mortgage Asset Corp. Apollo Commercial Real Estate Finance, Inc. Ashford Hospitality Trust, Inc.* Associated Estates Realty Corp. BioMed Realty Trust, Inc. CapLease, Inc. Capstead Mortgage Corp. CBL & Associates Properties, Inc. Cedar Shopping Centers, Inc. Chatham Lodging Trust* Chesapeake Lodging Trust Cogdell Spencer, Inc. Colonial Properties Trust Colony Financial, Inc. Cousins Properties, Inc. CreXus Investment Corp. Cypress Sharpridge Investments, Inc. DCT Industrial Trust, Inc. DiamondRock Hospitality Co.* DuPont Fabros Technology, Inc. Dynex Capital, Inc. EastGroup Properties, Inc. Education Realty Trust, Inc. Entertainment Properties Trust Equity Lifestyle Properties, Inc. Equity One, Inc. Excel Trust, Inc. Extra Space Storage, Inc. FelCor Lodging Trust, Inc.* First Industrial Realty Trust, Inc.* First Potomac Realty Trust Franklin Street Properties Corp. Getty Realty Corp. Gladstone Commercial Corp. Glimcher Realty Trust Government Properties Income Trust Hatteras Financial Corp. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Home Properties, Inc. Inland Real Estate Corp. Invesco Mortgage Capital, Inc. Investors Real Estate Trust iStar Financial, Inc.* Kilroy Realty Corp. Kite Realty Group Trust LaSalle Hotel Properties Lexington Realty Trust LTC Properties, Inc. Medical Properties Trust, Inc. MFA Financial, Inc. Mid-America Apartment Communities, Inc. Mission West Properties, Inc. Monmouth Real Estate Investment Corp. MPG Office Trust, Inc.* National Health Investors, Inc. National Retail Properties, Inc. Newcastle Investment Corp.* NorthStar Realty Finance Corp. Omega Healthcare Investors, Inc. One Liberty Properties, Inc. Parkway Properties, Inc. Pebblebrook Hotel Trust* Pennsylvania Real Estate Investment Trust Pennymac Mortgage Investment Trust Post Properties, Inc. Potlatch Corp. PS Business Parks, Inc. RAIT Financial Trust* Ramco-Gershenson Properties Trust Redwood Trust, Inc. Resource Capital Corp. Retail Opportunity Investments Corp. Saul Centers, Inc. Sovran Self Storage, Inc. Starwood Property Trust, Inc. Strategic Hotels & Resorts, Inc.* Sun Communities, Inc. Sunstone Hotel Investors, Inc.* Tanger Factory Outlet Centers Terreno Realty Corp.* Two Harbors Investment Corp. UMH Properties, Inc. Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. U-Store-It Trust Walter Investment Management Corp. Washington Real Estate Investment Trust Winthrop Realty Trust Real Estate Management & Development - 0.2% Avatar Holdings, Inc.* Consolidated-Tomoka Land Co. Forestar Group, Inc.* Hudson Pacific Properties, Inc. Kennedy-Wilson Holdings, Inc.* Tejon Ranch Co.* Thomas Properties Group, Inc.* Road & Rail - 1.0% Amerco, Inc.* Arkansas Best Corp. Avis Budget Group, Inc.* Celadon Group, Inc.* Dollar Thrifty Automotive Group, Inc.* Genesee & Wyoming, Inc.* Heartland Express, Inc. Knight Transportation, Inc. Marten Transport Ltd. Old Dominion Freight Line, Inc.* PAM Transportation Services, Inc.* Patriot Transportation Holding, Inc.* Quality Distribution, Inc.* RailAmerica, Inc.* Roadrunner Transportation Systems, Inc.* Saia, Inc.* Universal Truckload Services, Inc.* USA Truck, Inc.* Werner Enterprises, Inc. Semiconductors & Semiconductor Equipment - 3.5% Actel Corp.* Advanced Analogic Technologies, Inc.* Advanced Energy Industries, Inc.* Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.* Anadigics, Inc.* Applied Micro Circuits Corp.* ATMI, Inc.* Axcelis Technologies, Inc.* AXT, Inc.* Brooks Automation, Inc.* Cabot Microelectronics Corp.* Cavium Networks, Inc.* Ceva, Inc.* Cirrus Logic, Inc.* Cohu, Inc. Conexant Systems, Inc.* Cymer, Inc.* Diodes, Inc.* DSP Group, Inc.* Energy Conversion Devices, Inc.* Entegris, Inc.* Entropic Communications, Inc.* Evergreen Solar, Inc.* Exar Corp.* FEI Co.* Formfactor, Inc.* FSI International, Inc.* GSI Technology, Inc.* GT Solar International, Inc.* Hittite Microwave Corp.* Ikanos Communications, Inc.* Integrated Device Technology, Inc.* Integrated Silicon Solution, Inc.* IXYS Corp.* Kopin Corp.* Kulicke & Soffa Industries, Inc.* Lattice Semiconductor Corp.* LTX-Credence Corp.* Mattson Technology, Inc.* MaxLinear, Inc.* Micrel, Inc. Microsemi Corp.* Microtune, Inc.* Mindspeed Technologies, Inc.* MIPS Technologies, Inc.* MKS Instruments, Inc.* Monolithic Power Systems, Inc.* MoSys, Inc.* Nanometrics, Inc.* Netlogic Microsystems, Inc.* NVE Corp.* Omnivision Technologies, Inc.* PDF Solutions, Inc.* Pericom Semiconductor Corp.* Photronics, Inc.* PLX Technology, Inc.* Power Integrations, Inc. RF Micro Devices, Inc.* Rubicon Technology, Inc.* Rudolph Technologies, Inc.* Semtech Corp.* Sigma Designs, Inc.* Silicon Image, Inc.* Spansion, Inc.* Standard Microsystems Corp.* Supertex, Inc.* Tessera Technologies, Inc.* Trident Microsystems, Inc.* TriQuint Semiconductor, Inc.* Ultra Clean Holdings* Ultratech, Inc.* Veeco Instruments, Inc.* Volterra Semiconductor Corp.* Zoran Corp.* Software - 4.4% ACI Worldwide, Inc.* Actuate Corp.* Advent Software, Inc.* American Software, Inc. ArcSight, Inc.* Ariba, Inc.* Aspen Technology, Inc.* Blackbaud, Inc. Blackboard, Inc.* Bottomline Technologies, Inc.* BroadSoft, Inc.* CDC Corp.* Commvault Systems, Inc.* Concur Technologies, Inc.* Convio, Inc.* Deltek, Inc.* DemandTec, Inc.* Digimarc Corp.* Ebix, Inc.* Epicor Software Corp.* EPIQ Systems, Inc. ePlus, Inc.* Fair Isaac Corp. FalconStor Software, Inc.* Fortinet, Inc.* Guidance Software, Inc.* Interactive Intelligence, Inc.* Jack Henry & Associates, Inc. JDA Software Group, Inc.* Kenexa Corp.* Lawson Software, Inc.* Magma Design Automation, Inc.* Manhattan Associates, Inc.* Mentor Graphics Corp.* MicroStrategy, Inc.* Monotype Imaging Holdings, Inc.* Motricity, Inc.* Netscout Systems, Inc.* NetSuite, Inc.* Opnet Technologies, Inc. Parametric Technology Corp.* Pegasystems, Inc. Progress Software Corp.* PROS Holdings, Inc.* QAD, Inc.* QLIK Technologies, Inc.* Quest Software, Inc.* Radiant Systems, Inc.* RealD, Inc.* RealPage, Inc.* Renaissance Learning, Inc. Rosetta Stone, Inc.* S1 Corp.* Smith Micro Software, Inc.* SolarWinds, Inc.* Sonic Solutions, Inc.* Sourcefire, Inc.* SRS Labs, Inc.* SS&C Technologies Holdings, Inc.* SuccessFactors, Inc.* Synchronoss Technologies, Inc.* Take-Two Interactive Software, Inc.* Taleo Corp.* TeleCommunication Systems, Inc.* TeleNav, Inc.* THQ, Inc.* TIBCO Software, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Unica Corp.* VASCO Data Security International, Inc.* VirnetX Holding Corp. Wave Systems Corp.* Websense, Inc.* Specialty Retail - 3.2% America's Car-Mart, Inc.* AnnTaylor Stores Corp.* Asbury Automotive Group, Inc.* Barnes & Noble, Inc. Bebe Stores, Inc. Big 5 Sporting Goods Corp. Books-A-Million, Inc. Borders Group, Inc.* Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.* Cabela's, Inc.* Casual Male Retail Group, Inc.* Cato Corp. Charming Shoppes, Inc.* Christopher & Banks Corp. Citi Trends, Inc.* Coldwater Creek, Inc.* Collective Brands, Inc.* Conn's, Inc.* Destination Maternity Corp.* DSW, Inc.* Express, Inc.* Finish Line, Inc. Genesco, Inc.* Group 1 Automotive, Inc.* Gymboree Corp.* Haverty Furniture Co.'s, Inc. hhgregg, Inc.* Hibbett Sports, Inc.* HOT Topic, Inc. Jo-Ann Stores, Inc.* JOS A Bank Clothiers, Inc.* Kirkland's, Inc.* Lithia Motors, Inc. Lumber Liquidators Holdings, Inc.* MarineMax, Inc.* Men's Wearhouse, Inc. Midas, Inc.* Monro Muffler, Inc. New York & Co., Inc.* OfficeMax, Inc.* Pacific Sunwear Of California, Inc.* Penske Automotive Group, Inc.* PEP Boys-Manny Moe & Jack Pier 1 Imports, Inc.* Rent-A-Center, Inc. Rue21, Inc.* Sally Beauty Holdings, Inc.* Select Comfort Corp.* Shoe Carnival, Inc.* Sonic Automotive, Inc.* Stage Stores, Inc. Stein Mart, Inc.* Systemax, Inc. Talbots, Inc.* The Buckle, Inc. The Childrens Place Retail Stores, Inc.* The Dress Barn, Inc.* Ulta Salon Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* West Marine, Inc.* Wet Seal, Inc.* Winmark Corp. Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 2.0% American Apparel, Inc.* Carter's, Inc.* Cherokee, Inc. Columbia Sportswear Co. CROCS, Inc.* Culp, Inc.* Deckers Outdoor Corp.* Delta Apparel, Inc.* G-III Apparel Group Ltd.* Iconix Brand Group, Inc.* Joe's Jeans, Inc.* Jones Apparel Group, Inc. Kenneth Cole Productions, Inc.* K-Swiss, Inc.* Lacrosse Footwear, Inc. Liz Claiborne, Inc.* Maidenform Brands, Inc.* Movado Group, Inc.* Oxford Industries, Inc. Perry Ellis International, Inc.* Quiksilver, Inc.* RG Barry Corp. Skechers U.S.A., Inc.* Steven Madden Ltd.* Timberland Co.* True Religion Apparel, Inc.* Under Armour, Inc.* Unifi, Inc.* Volcom, Inc.* Warnaco Group, Inc.* Weyco Group, Inc. Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.4% Abington Bancorp, Inc. Astoria Financial Corp. Bank Mutual Corp. BankFinancial Corp. Beneficial Mutual Bancorp, Inc.* Berkshire Hills Bancorp, Inc. BofI Holding, Inc.* Brookline Bancorp, Inc. Clifton Savings Bancorp, Inc. Dime Community Bancshares, Inc. Doral Financial Corp.* ESB Financial Corp. ESSA Bancorp, Inc. Federal Agricultural Mortgage Corp., Class C First Financial Holdings, Inc. Flagstar Bancorp, Inc.* Flushing Financial Corp. Fox Chase Bancorp, Inc.* Heritage Financial Group Home Federal Bancorp, Inc. Kearny Financial Corp. K-Fed Bancorp Meridian Interstate Bancorp, Inc.* MGIC Investment Corp.* NASB Financial, Inc. NewAlliance Bancshares, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corp. Ocwen Financial Corp.* Oritani Financial Corp. PMI Group, Inc.* Provident Financial Services, Inc. Provident New York Bancorp Radian Group, Inc. Rockville Financial, Inc. Roma Financial Corp. Territorial Bancorp, Inc. Trustco Bank Corp. NY United Financial Bancorp, Inc. ViewPoint Financial Group Waterstone Financial, Inc.* Westfield Financial, Inc. WSFS Financial Corp. Tobacco - 0.2% Alliance One International, Inc.* Star Scientific, Inc.* Universal Corp. Vector Group Ltd. Trading Companies & Distributors - 0.8% Aceto Corp. Aircastle Ltd. Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.* BlueLinx Holdings, Inc.* CAI International, Inc.* DXP Enterprises, Inc.* H&E Equipment Services, Inc.* Houston Wire & Cable Co. Interline Brands, Inc.* Kaman Corp. Lawson Products RSC Holdings, Inc.* Rush Enterprises, Inc.* TAL International Group, Inc. Textainer Group Holdings Ltd. Titan Machinery, Inc.* United Rentals, Inc.* Watsco, Inc. Water Utilities - 0.3% American States Water Co. Artesian Resources Corp. Cadiz, Inc.* California Water Service Group Connecticut Water Service, Inc. Consolidated Water Co., Inc. Middlesex Water Co. SJW Corp. York Water Co. Wireless Telecommunication Services - 0.3% FiberTower Corp.* ICO Global Communications Holdings Ltd.* NTELOS Holdings Corp. Shenandoah Telecommunications Co. Syniverse Holdings, Inc.* USA Mobility, Inc. Total Equity Securities (Cost $107,567,405) EXCHANGE TRADED FUNDS - 1.6% iShares Russell 2000 Index Fund Total Exchange Traded Funds (Cost $1,739,135) U.S. TREASURY - 0.6% PRINCIPAL AMOUNT United States Treasury Bills, 12/16/10 ^ Total U.S. Treasury (Cost $699,803) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 3.3% Federal Home Loan Bank Discount Notes, 10/1/10 Total U.S. Government Agencies and Instrumentalities (Cost $3,700,000) TOTAL INVESTMENTS (Cost $113,706,343) - 100.3% Other assets and liabilities, net - (0.3%) NET ASSETS - 100% FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: E-Mini Russell 2000 Index^ 62 12/10 $4,181,900 $152,688 Total Purchased $152,688 (b) This security was valued by the Board of Directors. See Note A. ^ Futures collateralized by 700,000 units of U.S. Treasury Bills. * Non-income producing security. CALVERT VP EAFE INTERNATIONAL INDEX PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EQUITY SECURITIES - 99.3% SHARES VALUE Australia - 8.5% AGL Energy Ltd. Alumina Ltd. Amcor Ltd. AMP Ltd. Aristocrat Leisure Ltd. Asciano Group* ASX Ltd. Australia & New Zealand Banking Group Ltd. AXA Asia Pacific Holdings Ltd. Bendigo and Adelaide Bank Ltd. BGP Holdings plc* - BHP Billiton Ltd. Billabong International Ltd. BlueScope Steel Ltd. Boral Ltd. Brambles Ltd. Caltex Australia Ltd. CFS Retail Property Trust Coca-Cola Amatil Ltd. Cochlear Ltd. Commonwealth Bank of Australia Computershare Ltd. Crown Ltd. CSL Ltd. CSR Ltd. Dart Energy Ltd.* Dexus Property Group DuluxGroup Ltd.* Energy Resources of Australia Ltd. Fairfax Media Ltd. Fortescue Metals Group Ltd.* Foster's Group Ltd. Goodman Fielder Ltd. Goodman Group GPT Group Harvey Norman Holdings Ltd. Incitec Pivot Ltd. Insurance Australia Group Ltd. Intoll Group Leighton Holdings Ltd. Lend Lease Group MacArthur Coal Ltd. Macquarie Atlas Roads Group* Macquarie Group Ltd. MAp Group Metcash Ltd. Mirvac Group National Australia Bank Ltd. Newcrest Mining Ltd. OneSteel Ltd. Orica Ltd. Origin Energy Ltd. OZ Minerals Ltd. Paladin Energy Ltd.* Qantas Airways Ltd.* QBE Insurance Group Ltd. Rio Tinto Ltd. Santos Ltd. Sims Metal Management Ltd. Sonic Healthcare Ltd. SP AusNet Stockland Suncorp-Metway Ltd. TABCORP Holdings Ltd. Tatts Group Ltd. Telstra Corp. Ltd. Toll Holdings Ltd. Transurban Group Wesfarmers Ltd. Wesfarmers Ltd. PPS Westfield Group Westpac Banking Corp. Woodside Petroleum Ltd. Woolworths Ltd. WorleyParsons Ltd. Austria - 0.3% Erste Group Bank AG IMMOFINANZ AG* OMV AG Raiffeisen International Bank Holding AG Telekom Austria AG Verbund AG Vienna Insurance Group AG Wiener Versicherung Gruppe Voestalpine AG Belgium - 1.0% Ageas Anheuser-Busch InBev NV Belgacom SA Colruyt SA Delhaize Group Dexia SA* Groupe Bruxelles Lambert SA KBC Groep NV* Mobistar SA Nationale A Portefeuille Solvay SA UCB SA Umicore SA Bermuda - 0.1% Seadrill Ltd. Canada - 0.0% Thomson Reuters Corp. China - 0.0% Foxconn International Holdings Ltd.* Cyprus - 0.0% Bank of Cyprus Public Co. Ltd.: Common Rights* Denmark - 1.0% A P Moller - Maersk A/S: Series A 9 Series B 22 Carlsberg A/S, Series B Coloplast A/S, Series B Danske Bank A/S* DSV A/S Novo Nordisk A/S, Series B Novozymes A/S, Series B Tryg A/S Vestas Wind Systems A/S* William Demant Holding A/S* Finland - 1.1% Elisa Oyj* Fortum Oyj Kesko Oyj, Series B Kone OYJ, Series B Metso Oyj Neste Oil Oyj Nokia Oyj Nokian Renkaat Oyj Orion Oyj, Class B Outokumpu Oyj Pohjola Bank plc Rautaruukki Oyj Sampo Oyj Sanoma Oyj Stora Enso Oyj, Series R UPM-Kymmene Oyj Wartsila Oyj France - 9.6% Accor SA Aeroports de Paris Air France-KLM* Air Liquide SA Alcatel-Lucent* Alstom SA Atos Origin SA* AXA SA BioMerieux BNP Paribas Bouygues Bureau Veritas SA Cap Gemini SA Carrefour SA Casino Guichard-Perrachon SA Christian Dior SA Cie de Saint-Gobain Cie Generale de Geophysique-Veritas* Cie Generale des Etablissements Michelin: Common Series B Rights* Cie Generale d'Optique Essilor International SA CNP Assurances SA Credit Agricole SA Dassault Systemes SA Edenred* EDF SA Eiffage SA Eramet 91 Eurazeo SA Eutelsat Communications Fonciere Des Regions: Common Warrants (strike price 65.00 EUR/share, expires 12/31/10)* France Telecom SA GDF Suez Gecina SA Groupe Danone Groupe Eurotunnel SA Hermes International Icade SA Iliad SA Imerys SA Ipsen SA JC Decaux SA* Klepierre SA Lafarge SA Lagardere SCA Legrand SA L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA Metropole Television SA Natixis* Neopost SA PagesJaunes Groupe Pernod-Ricard SA PPR SA PSA Peugeot Citroen SA* Publicis Groupe Renault SA* Safran SA Sanofi-Aventis SA Schneider Electric SA SCOR SE Societe BIC SA Societe Generale Groupe Societe Television Francaise 1 Sodexo Suez Environnement SA Technip SA Thales SA Total SA Unibail-Rodamco* Vallourec SA Veolia Environnement Vinci SA Vivendi Germany - 7.7% Adidas AG Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG: Common Preferred Beiersdorf AG Celesio AG Commerzbank AG* Continental AG* Daimler AG* Deutsche Bank AG Deutsche Boerse AG Deutsche Lufthansa AG* Deutsche Post AG Deutsche Postbank AG* Deutsche Telekom AG E.ON AG Fraport AG Frankfurt Airport Services Worldwide Fresenius Medical Care AG & Co. KGaA Fresenius SE: Common Preferred GEA Group AG Hannover Rueckversicherung AG HeidelbergCement AG Henkel AG & Co. KGaA: Common Preferred Hochtief AG Infineon Technologies AG* K+S AG Linde AG MAN SE Merck KGAA Metro AG Muenchener Rueckversicherungs AG Porsche Automobil Holding SE, Preferred Puma AG Rudolf Dassler Sport 91 RWE AG: Common Preferred Salzgitter AG SAP AG Siemens AG Suedzucker AG ThyssenKrupp AG TUI AG* United Internet AG Volkswagen AG: Common Preferred Wacker Chemie AG Greece - 0.2% Alpha Bank AE* Coca Cola Hellenic Bottling Co. SA EFG Eurobank Ergasias SA* Hellenic Telecommunications Organization SA National Bank of Greece SA: Common* Rights (Issued 9/8/10)* Rights (Issued 9/15/10)* OPAP SA Piraeus Bank SA* Public Power Corp. SA Guernsey - 0.1% Resolution Ltd. Hong Kong - 2.7% ASM Pacific Technology Ltd. Bank of East Asia Ltd. BOC Hong Kong Holdings Ltd. Cathay Pacific Airways Ltd. Cheung Kong Holdings Ltd. Cheung Kong Infrastructure Holdings Ltd. CLP Holdings Ltd. Esprit Holdings Ltd. Genting Singapore plc* Hang Lung Group Ltd. Hang Lung Properties Ltd. Hang Seng Bank Ltd. Henderson Land Development Co. Ltd.: Common Warrants (strick price 58.00 HKD/share, expires 6/1/11)* Hong Kong & China Gas Co. Ltd. Hong Kong Exchanges and Clearing Ltd. HongKong Electric Holdings Hopewell Highway Infrastructure Ltd. Hopewell Holdings Hutchison Whampoa Ltd. Hysan Development Co. Ltd. Kerry Properties Ltd. Li & Fung Ltd. Lifestyle International Holdings Ltd. Link REIT Mongolia Energy Co. Ltd.* MTR Corp. New World Development Ltd. Noble Group Ltd. NWS Holdings Ltd. Orient Overseas International Ltd. PCCW Ltd. Shangri-La Asia Ltd. Sino Land Co. Sun Hung Kai Properties Ltd. Swire Pacific Ltd. Television Broadcasts Ltd. Wharf Holdings Ltd. Wheelock & Co. Ltd. Wing Hang Bank Ltd. Yue Yuen Industrial Holdings Ltd. Ireland - 0.3% CRH plc Elan Corp. plc* Experian plc Kerry Group plc Ryanair Holdings plc The Governor & Co. of the Bank of Ireland* Israel - 0.8% Bank Hapoalim BM* Bank Leumi Le-Israel BM* Bezeq Israeli Telecommunication Corp Ltd. Cellcom Israel Ltd. Delek Group Ltd. 69 Discount Investment Corp. Elbit Systems Ltd. Israel Chemicals Ltd. Israel Corp Ltd.* 40 Israel Discount Bank Ltd.* Makhteshim-Agan Industries Ltd.* Mizrahi Tefahot Bank Ltd. NICE Systems Ltd.* Ormat Industries Ltd. Partner Communications Co. Ltd. Teva Pharmaceutical Industries Ltd. Italy - 2.7% A2A SpA Assicurazioni Generali SpA Atlantia SpA Autogrill SpA* Banca Carige SpA Banca Monte dei Paschi di Siena SpA* Banca Popolare di Milano Scarl Banco Popolare SC Beni Stabili SpA* Enel SpA ENI SpA Exor SpA Fiat SpA Finmeccanica SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA-RSP Luxottica Group SpA Mediaset SpA Mediobanca SpA: Common* Warrants (strike price 9.00 EUR/share, expires 3/18/11)* Mediolanum SpA Parmalat SpA Pirelli & C. SpA Prysmian SpA Saipem SpA Snam Rete Gas SpA Telecom Italia SpA Telecom Italia SpA - RSP Terna Rete Elettrica Nazionale SpA UniCredit SpA Unione di Banche Italiane SCPA: Common Warrants (strike price 12.30 EUR/share, expires 6/30/11)* 62 Japan - 21.1% 77 Bank Ltd. ABC-Mart, Inc. Acom Co. Ltd. Advantest Corp. Aeon Co. Ltd. Aeon Credit Service Co. Ltd. Aeon Mall Co. Ltd. Air Water, Inc. Aisin Seiki Co. Ltd. Ajinomoto Co., Inc. Alfresa Holdings Corp. All Nippon Airways Co. Ltd.* Amada Co. Ltd. Aozora Bank Ltd. Asahi Breweries Ltd. Asahi Glass Co. Ltd. Asahi Kasei Corp. Asics Corp. Astellas Pharma, Inc. Bank of Kyoto Ltd. Bank of Yokohama Ltd. Benesse Holdings, Inc. Bridgestone Corp. Brother Industries Ltd. Canon Marketing Japan, Inc. Canon, Inc. Casio Computer Co. Ltd. Central Japan Railway Co. 26 Chiba Bank Ltd. Chiyoda Corp. Chubu Electric Power Co., Inc. Chugai Pharmaceutical Co. Ltd. Chugoku Bank Ltd. Chugoku Electric Power Co., Inc. Chuo Mitsui Trust Holdings, Inc. Citizen Holdings Co. Ltd. Coca-Cola West Co. Ltd. Cosmo Oil Co. Ltd. Credit Saison Co. Ltd. Dai Nippon Printing Co. Ltd. Daicel Chemical Industries Ltd. Daido Steel Co. Ltd. Daihatsu Motor Co. Ltd. Dai-ichi Life Insurance Co. Ltd. Daiichi Sankyo Co. Ltd. Daikin Industries Ltd. Dainippon Sumitomo Pharma Co. Ltd. Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. Daiwa Securities Group, Inc. Dena Co. Ltd. Denki Kagaku Kogyo K K Denso Corp. Dentsu, Inc. Dowa Holdings Co. Ltd. East Japan Railway Co. Eisai Co. Ltd. Electric Power Development Co. Ltd. Elpida Memory, Inc.* FamilyMart Co. Ltd. Fanuc Ltd. Fast Retailing Co. Ltd. Fuji Electric Holdings Co. Ltd. Fuji Heavy Industries Ltd. Fuji Media Holdings, Inc. 8 FUJIFILM Holdings Corp. Fujitsu Ltd. Fukuoka Financial Group, Inc. Furukawa Electric Co. Ltd. GS Yuasa Corp. Gunma Bank Ltd. Hachijuni Bank Ltd. Hakuhodo DY Holdings, Inc. Hamamatsu Photonics KK Hankyu Hanshin Holdings, Inc. Hino Motors Ltd. Hirose Electric Co. Ltd. Hiroshima Bank Ltd. Hisamitsu Pharmaceutical Co., Inc. Hitachi Chemical Co. Ltd. Hitachi Construction Machinery Co. Ltd. Hitachi High-Technologies Corp. Hitachi Ltd. Hitachi Metals Ltd. Hokkaido Electric Power Co., Inc. Hokuhoku Financial Group, Inc. Hokuriku Electric Power Co. Honda Motor Co. Ltd. HOYA Corp. Ibiden Co. Ltd. Idemitsu Kosan Co. Ltd. IHI Corp. INPEX Corp. 37 Isetan Mitsukoshi Holdings Ltd. Isuzu Motors Ltd. Ito En Ltd. ITOCHU Corp. Itochu Techno-Solutions Corp. Iyo Bank Ltd. J Front Retailing Co. Ltd. JAFCO Co. Ltd. Japan Airlines Corp.* 98 Japan Petroleum Exploration Co. Japan Prime Realty Investment Corp. 11 Japan Real Estate Investment Corp. 8 Japan Retail Fund Investment Corp. 27 Japan Steel Works Ltd. Japan Tobacco, Inc. 78 JFE Holdings, Inc. JGC Corp. Joyo Bank Ltd. JS Group Corp. JSR Corp. JTEKT Corp. Jupiter Telecommunications Co. Ltd. 42 JX Holdings, Inc. Kajima Corp. Kamigumi Co. Ltd. Kaneka Corp. Kansai Electric Power Co., Inc. Kansai Paint Co. Ltd. Kao Corp. Kawasaki Heavy Industries Ltd. Kawasaki Kisen Kaisha Ltd. KDDI Corp. 50 Keihin Electric Express Railway Co. Ltd. Keio Corp. Keisei Electric Railway Co. Ltd. Keyence Corp. Kikkoman Corp. Kinden Corp. Kintetsu Corp. Kirin Holdings Co. Ltd. Kobe Steel Ltd. Koito Manufacturing Co. Ltd. Komatsu Ltd. Konami Corp. Konica Minolta Holdings, Inc. Kubota Corp. Kuraray Co. Ltd. Kurita Water Industries Ltd. Kyocera Corp. Kyowa Hakko Kirin Co. Ltd. Kyushu Electric Power Co., Inc. Lawson, Inc. Mabuchi Motor Co. Ltd. Makita Corp. Marubeni Corp. Marui Group Co. Ltd. Maruichi Steel Tube Ltd. Matsui Securities Co. Ltd. Mazda Motor Corp. McDonald's Holdings Company (Japan), Ltd. Medipal Holdings Corp. MEIJI Holdings Co. Ltd. Minebea Co. Ltd. Mitsubishi Chemical Holdings Corp. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Gas Chemical Co., Inc. Mitsubishi Heavy Industries Ltd. Mitsubishi Logistics Corp. Mitsubishi Materials Corp.* Mitsubishi Motors Corp.* Mitsubishi Tanabe Pharma Corp. Mitsubishi UFJ Financial Group, Inc. Mitsubishi UFJ Lease & Finance Co. Ltd. Mitsui & Co. Ltd. Mitsui Chemicals, Inc. Mitsui Engineering & Shipbuilding Co. Ltd. Mitsui Fudosan Co. Ltd. Mitsui Mining & Smelting Co. Ltd. Mitsui OSK Lines Ltd. Mitsumi Electric Co. Ltd. Mizuho Financial Group, Inc. Mizuho Trust & Banking Co. Ltd.* MS&AD Insurance Group Holdings Murata Manufacturing Co. Ltd. Namco Bandai Holdings, Inc. NEC Corp. NGK Insulators Ltd. NGK Spark Plug Co. Ltd. NHK Spring Co. Ltd. Nidec Corp. Nikon Corp. Nintendo Co. Ltd. Nippon Building Fund, Inc. 8 Nippon Electric Glass Co. Ltd. Nippon Express Co. Ltd. Nippon Meat Packers, Inc. Nippon Paper Group, Inc. Nippon Sheet Glass Co. Ltd. Nippon Steel Corp. Nippon Telegraph & Telephone Corp. Nippon Yusen Kabushiki Kaisha Nishi-Nippon City Bank Ltd. Nissan Chemical Industries Ltd. Nissan Motor Co. Ltd. Nissha Printing Co. Ltd. Nisshin Seifun Group, Inc. Nisshin Steel Co. Ltd. Nisshinbo Holdings, Inc. Nissin Foods Holdings Co. Ltd. Nitori Holdings Co. Ltd. Nitto Denko Corp. NKSJ Holdings, Inc.* NOK Corp. Nomura Holdings, Inc. Nomura Real Estate Holdings, Inc. Nomura Real Estate Office Fund, Inc. 4 Nomura Research Institute Ltd. NSK Ltd. NTN Corp. NTT Data Corp. 21 NTT DoCoMo, Inc. NTT Urban Development Corp. 20 Obayashi Corp. Obic Co. Ltd. Odakyu Electric Railway Co. Ltd. OJI Paper Co. Ltd. Olympus Corp. Omron Corp. Ono Pharmaceutical Co. Ltd. Oracle Corp. Japan Oriental Land Co. Ltd. ORIX Corp. Osaka Gas Co. Ltd. Otsuka Corp. Panasonic Corp. Panasonic Electric Works Co. Ltd. Rakuten, Inc. Resona Holdings, Inc. Ricoh Co. Ltd. Rinnai Corp. Rohm Co. Ltd. Sankyo Co. Ltd. Santen Pharmaceutical Co. Ltd. SANYO Electric Co. Ltd.* Sapporo Hokuyo Holdings, Inc. Sapporo Holdings Ltd. SBI Holdings, Inc. Secom Co. Ltd. Sega Sammy Holdings, Inc. Seiko Epson Corp. Sekisui Chemical Co. Ltd. Sekisui House Ltd. Senshu Ikeda Holdings, Inc. Seven & I Holdings Co. Ltd. Seven Bank Ltd. 10 Sharp Corp. Shikoku Electric Power Co., Inc. Shimadzu Corp. Shimamura Co. Ltd. Shimano, Inc. Shimizu Corp. Shin-Etsu Chemical Co. Ltd. Shinko Electric Industries Co. Ltd. Shinko Securities Co. Ltd. Shinsei Bank Ltd.* Shionogi & Co. Ltd. Shiseido Co. Ltd. Shizuoka Bank Ltd. Showa Denko KK Showa Shell Sekiyu KK SMC Corp. Softbank Corp. Sojitz Corp. Sony Corp. Sony Financial Holdings, Inc. 15 Square Enix Holdings Co. Ltd. Stanley Electric Co. Ltd. Sumco Corp.* Sumitomo Chemical Co. Ltd. Sumitomo Corp. Sumitomo Electric Industries Ltd. Sumitomo Heavy Industries Ltd. Sumitomo Metal Industries Ltd. Sumitomo Metal Mining Co. Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co. Ltd. Sumitomo Rubber Industries, Inc. Sumitomo Trust & Banking Co. Ltd. Suruga Bank Ltd. Suzuken Co. Ltd. Suzuki Motor Corp. Sysmex Corp. T&D Holdings, Inc. Taiheiyo Cement Corp.* Taisei Corp. Taisho Pharmaceutical Co. Ltd. Taiyo Nippon Sanso Corp. Takashimaya Co. Ltd. Takeda Pharmaceutical Co. Ltd. TDK Corp. Teijin Ltd. Terumo Corp. THK Co. Ltd. Tobu Railway Co. Ltd. Toho Co. Ltd. Toho Gas Co. Ltd. Tohoku Electric Power Co., Inc. Tokio Marine Holdings, Inc. Tokuyama Corp. Tokyo Electric Power Co., Inc. Tokyo Electron Ltd. Tokyo Gas Co. Ltd. Tokyo Steel Manufacturing Co. Ltd. Tokyo Tatemono Co. Ltd. Tokyu Corp. Tokyu Land Corp. TonenGeneral Sekiyu KK Toppan Printing Co. Ltd. Toray Industries, Inc. Toshiba Corp. Tosoh Corp. TOTO Ltd. Toyo Seikan Kaisha Ltd. Toyo Suisan Kaisha Ltd. Toyoda Gosei Co. Ltd. Toyota Boshoku Corp. Toyota Industries Corp. Toyota Motor Corp. Toyota Tsusho Corp. Trend Micro, Inc. Tsumura & Co. Ube Industries Ltd. Unicharm Corp. UNY Co. Ltd. Ushio, Inc. USS Co. Ltd. West Japan Railway Co. 29 Yahoo! Japan Corp. Yakult Honsha Co. Ltd. Yamada Denki Co. Ltd. Yamaguchi Financial Group, Inc. Yamaha Corp. Yamaha Motor Co. Ltd.* Yamato Holdings Co. Ltd. Yamato Kogyo Co. Ltd. Yamazaki Baking Co. Ltd. Yaskawa Electric Corp. Yokogawa Electric Corp. Jersey - 0.1% Randgold Resources Ltd. Luxembourg - 0.5% ArcelorMittal Millicom International Cellular SA (SDR) SES SA (FDR) Tenaris SA Macao - 0.1% Sands China Ltd.* Wynn Macau Ltd.* Mexico - 0.0% Fresnillo plc Netherlands - 4.6% Aegon NV* Akzo Nobel NV ASML Holding NV Corio NV Delta Lloyd NV European Aeronautic Defence and Space Co. NV* Fugro NV (CVA) Heineken Holding NV Heineken NV ING Groep NV (CVA)* James Hardie Industries NV (CDI)* Koninklijke Ahold NV Koninklijke Boskalis Westminster NV Koninklijke DSM NV Koninklijke KPN NV Koninklijke Philips Electronics NV Koninklijke Vopak NV QIAGEN NV* Randstad Holding NV* Reed Elsevier NV Royal Dutch Shell plc: Series A Series B SBM Offshore NV TNT NV Unilever NV (CVA) Wolters Kluwer NV New Zealand - 0.1% Auckland International Airport Ltd. Contact Energy Ltd.* Fletcher Building Ltd. Sky City Entertainment Group Ltd. Telecom Corp. of New Zealand Ltd. Norway - 0.7% Aker Solutions ASA DnB NOR ASA Norsk Hydro ASA Orkla ASA Renewable Energy Corp. ASA* StatoilHydro ASA Telenor ASA Yara International ASA Portugal - 0.3% Banco Comercial Portugues SA Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA Cimpor Cimentos de Portugal SGPS SA Energias de Portugal SA Galp Energia SGPS SA, B Shares Jeronimo Martins SGPS SA Portugal Telecom SGPS SA Singapore - 1.6% Ascendas REIT CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. City Developments Ltd. ComfortDelgro Corp. Ltd. Cosco Corp. Singapore Ltd. DBS Group Holdings Ltd. Fraser and Neave Ltd. Golden Agri-Resources Ltd. Jardine Cycle & Carriage Ltd. Keppel Corp. Ltd. Keppel Land Ltd. K-Green Trust* Neptune Orient Lines Ltd.* Olam International Ltd. Oversea-Chinese Banking Corp. Ltd. SembCorp Industries Ltd. SembCorp Marine Ltd. Singapore Airlines Ltd. Singapore Exchange Ltd. Singapore Press Holdings Ltd. Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. StarHub Ltd. United Overseas Bank Ltd. UOL Group Ltd. Wilmar International Ltd. Yangzijiang Shipbuilding Holdings Ltd. South Africa - 0.0% VenFin DD Holdings Ltd.* Spain - 3.8% Abertis Infraestructuras SA Acciona SA Acerinox SA ACS Actividades de Construccion y Servicios SA Banco Bilbao Vizcaya Argentaria SA Banco de Sabadell SA Banco de Valencia SA Banco Popular Espanol SA Banco Santander SA Bankinter SA Criteria Caixacorp SA EDP Renovaveis SA* Enagas SA Ferrovial SA Fomento de Construcciones y Contratas SA Gamesa Corp. Tecnologica SA* Gas Natural SDG SA Gestevision Telecinco SA Grifols SA Iberdrola Renovables SA Iberdrola SA Iberia Lineas Aereas de Espana SA* Inditex SA Indra Sistemas SA Mapfre SA Red Electrica de Espana SA Repsol YPF SA Telefonica SA Zardoya Otis SA Sweden - 3.1% Alfa Laval AB Assa Abloy AB, Series B Atlas Copco AB: Series A Series B Boliden AB Electrolux AB, Series B Getinge AB, Series B Hennes & Mauritz AB, B Shares Hexagon AB, B Shares Holmen AB, Series B Husqvarna AB, Series B Investor AB, Series B Kinnevik Investment AB, Series B Loomis AB, Series B Modern Times Group AB, Series B Nordea Bank AB OMX AB (b)* - Ratos AB, Series B Sandvik AB Scania AB, Series B Securitas AB, Series B Skandinaviska Enskilda Banken AB Skanska AB, Series B SKF AB, Series B SSAB AB: Class A Class B Svenska Cellulosa AB, Series B Svenska Handelsbanken AB Swedbank AB* Swedish Match AB Tele2 AB, Series B Telefonaktiebolaget LM Ericsson, Series B TeliaSonera AB Volvo AB, Series B* Switzerland - 8.1% ABB Ltd.* Actelion Ltd.* Adecco SA Aryzta AG Baloise Holding AG Compagnie Financiere Richemont SA Credit Suisse Group AG GAM Holding AG* Geberit AG Givaudan SA Holcim Ltd. Julius Baer Group Ltd. Kuehne + Nagel International AG Lindt & Spruengli AG: Participation Certificate 15 Registered Shares 1 Logitech International SA* Lonza Group AG Nestle SA Nobel Biocare Holding AG Novartis AG Pargesa Holding SA Roche Holding AG Schindler Holding AG: Participation Certificates Registered Shares SGS SA 95 Sika AG 35 Sonova Holding AG STMicroelectronics NV Straumann Holding AG Swatch Group AG: Bearer Shares Registered Shares Swiss Life Holding AG* Swiss Reinsurance Swisscom AG Syngenta AG UBS AG* Xstrata plc Zurich Financial Services AG United Kingdom - 19.0% 3i Group plc Admiral Group plc Aggreko plc AMEC plc Anglo American plc Antofagasta plc ARM Holdings plc Associated British Foods plc AstraZeneca plc Autonomy Corp. plc* Aviva plc Babcock International Group plc BAE Systems plc Balfour Beatty plc Barclays plc BG Group plc BHP Billiton plc BP plc British Airways plc* British American Tobacco plc British Land Co. plc British Sky Broadcasting Group plc BT Group plc Bunzl plc Burberry Group plc Cable & Wireless Communications plc Cable & Wireless Worldwide plc Cairn Energy plc* Capita Group plc Capital & Counties Properties plc* Capital Shopping Centres Group plc Carnival plc Carphone Warehouse Group plc* 1 2 Centrica plc Cobham plc Compass Group plc Diageo plc Eurasian Natural Resources Corp. F&C Asset Management plc FirstGroup plc G4S plc GlaxoSmithKline plc Hammerson plc Home Retail Group plc HSBC Holdings plc ICAP plc Imperial Tobacco Group plc Inmarsat plc Intercontinental Hotels Group plc International Power plc Intertek Group plc Invensys plc Investec plc ITV plc* J Sainsbury plc Johnson Matthey plc Kazakhmys plc Kingfisher plc Land Securities Group plc Legal & General Group plc Lloyds TSB Group plc* London Stock Exchange Group plc Lonmin plc* Man Group plc Marks & Spencer Group plc National Grid plc Next plc Old Mutual plc Pearson plc Petrofac Ltd. Prudential plc Reckitt Benckiser Group plc Reed Elsevier plc Rexam plc Rio Tinto plc Rolls-Royce Group plc* Royal Bank of Scotland Group plc* RSA Insurance Group plc SABMiller plc Sage Group plc Schroders plc Scottish & Southern Energy plc Segro plc Serco Group plc Severn Trent plc Shire plc Smith & Nephew plc Smiths Group plc Standard Chartered plc Standard Life plc TalkTalk Telecom Group plc* Tesco plc Thomas Cook Group plc TUI Travel plc Tullow Oil plc Unilever plc United Utilities Group plc Vedanta Resources plc Vodafone Group plc Whitbread plc William Morrison Supermarkets plc Wolseley plc* WPP plc United States - 0.1% Synthes, Inc. 1,031 119,408 Total Equity Securities (Cost $173,808,226) EXCHANGE TRADED FUNDS - 0.5% iShares MSCI EAFE Index Fund 16,048 881,356 Total Exchange Traded Funds (Cost $862,259) 881,356 TOTAL INVESTMENTS (Cost $174,670,485) - 99.8% 179,453,503 Other assets and liabilities, net - 0.2% 385,623 NET ASSETS - 100% $179,839,126 (b) This security was valued by the Board of Directors. See Note A. * Non-income producing security. Abbreviations: CDI: CHESS Depositary Receipts CVA: Certificaten Van Aandelen FDR: Fiduciary Depositary Receipts REIT: Real Estate Investment Trust SDR: Swedish Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP NASDAQ SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EQUITY SECURITIES - 94.8% SHARES VALUE Air Freight & Logistics - 1.1% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Biotechnology - 6.7% Amgen, Inc.* Biogen Idec, Inc.* Celgene Corp.* Cephalon, Inc.* Genzyme Corp.* Gilead Sciences, Inc.* Vertex Pharmaceuticals, Inc.* Chemicals - 0.4% Sigma-Aldrich Corp. Commercial Services & Supplies - 0.6% Cintas Corp. Stericycle, Inc.* Communications Equipment - 8.2% Cisco Systems, Inc.* QUALCOMM, Inc. Research In Motion Ltd.* Computers & Peripherals - 21.1% Apple, Inc.* Dell, Inc.* Logitech International SA* NetApp, Inc.* SanDisk Corp.* Seagate Technology plc* Construction & Engineering - 0.2% Foster Wheeler AG* Diversified Consumer Services - 0.4% Apollo Group, Inc.* Electronic Equipment & Instruments - 0.5% Flextronics International Ltd.* FLIR Systems, Inc.* Food & Staples Retailing - 0.8% Costco Wholesale Corp. Health Care Equipment & Supplies - 1.0% DENTSPLY International, Inc. Hologic, Inc.* Intuitive Surgical, Inc.* Health Care Providers & Services - 1.7% Express Scripts, Inc.* Henry Schein, Inc.* Patterson Co.'s, Inc. Health Care Technology - 0.4% Cerner Corp.* Hotels, Restaurants & Leisure - 2.0% Starbucks Corp. Wynn Resorts Ltd. Household Durables - 0.3% Garmin Ltd. Internet & Catalog Retail - 4.1% Amazon.com, Inc.* Expedia, Inc. Liberty Media Corp. - Interactive* priceline.com, Inc.* Internet Software & Services - 7.5% Baidu, Inc. (ADR)* eBay, Inc.* Google, Inc.* VeriSign, Inc.* Yahoo!, Inc.* IT Services - 3.1% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp.* Fiserv, Inc.* Infosys Technologies Ltd. (ADR) Paychex, Inc. Leisure Equipment & Products - 0.5% Mattel, Inc. Life Sciences - Tools & Services - 1.0% Illumina, Inc.* Life Technologies Corp.* QIAGEN NV* Machinery - 1.4% Joy Global, Inc. PACCAR, Inc. Media - 4.3% Comcast Corp. DIRECTV* DISH Network Corp. News Corp. Virgin Media, Inc. Multiline Retail - 0.4% Sears Holdings Corp.* Pharmaceuticals - 2.6% Mylan, Inc.* Teva Pharmaceutical Industries Ltd. (ADR) Warner Chilcott plc Road & Rail - 0.2% JB Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment - 7.4% Altera Corp. Applied Materials, Inc. Broadcom Corp. First Solar, Inc.* Intel Corp. KLA-Tencor Corp. Lam Research Corp.* Linear Technology Corp. Marvell Technology Group Ltd.* Maxim Integrated Products, Inc. Microchip Technology, Inc. NVIDIA Corp.* Xilinx, Inc. Software - 12.4% Activision Blizzard, Inc. Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Electronic Arts, Inc.* Intuit, Inc.* Microsoft Corp. Oracle Corp. Symantec Corp.* Specialty Retail - 2.3% Bed Bath & Beyond, Inc.* O'Reilly Automotive, Inc.* Ross Stores, Inc. Staples, Inc. Urban Outfitters, Inc.* Trading Companies & Distributors - 0.4% Fastenal Co. Wireless Telecommunication Services - 1.8% Millicom International Cellular SA NII Holdings, Inc.* Vodafone Group plc (ADR) Total Equity Securities (Cost $39,846,592) EXCHANGE TRADED FUNDS - 2.6% Powershares QQQ Total Exchange Traded Funds (Cost $1,381,092) TIME DEPOSIT - 2.2% PRINCIPAL AMOUNT Federal Home Loan Bank Discount Notes, 10/1/10 Total Time Deposit (Cost $1,200,000) U.S. TREASURY - 0.5% United States Treasury Bills, 12/16/10 Total U.S. Treasury (Cost $249,930) TOTAL INVESTMENTS (Cost $42,677,614) - 100.1% Other assets and liabilities, net - (0.1%) NET ASSETS - 100% FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: E-Mini Nasdaq 100 Index^ 40 12/10 Total Purchased ^ Futures collateralized by 250,000 units of U.S. Treasury Bills. * Non-income producing security. Abbreviations: ADR: American Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP BARCLAYS CAPITAL AGGREGATE BOND INDEX PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 ASSET-BACKED SECURITIES - 0.1% PRINCIPAL AMOUNT VALUE Residential Asset Securities Corp., STEP, 4.61% to 3/25/13, 5.11% thereafter to 5/25/33 (r) Total Asset-Backed Securities (Cost $88,046) COMMERCIAL MORTGAGE-BACKED SECURITIES - 1.4% Banc of America Commercial Mortgage, Inc.: 6.186%, 6/11/35 5.867%, 4/10/49 (r) Bear Stearns Commercial Mortgage Securities: 4.24%, 8/13/39 (r) 4.254%, 7/11/42 Total Commercial Mortgage-Backed Securities (Cost $1,425,378) CORPORATE BONDS - 18.6% Alcoa, Inc.: 5.72%, 2/23/19 6.15%, 8/15/20 American Express Credit Corp., 2.75%, 9/15/15 Apache Corp., 5.625%, 1/15/17 AstraZeneca plc, 6.45%, 9/15/37 Bank of America Corp.: 7.375%, 5/15/14 5.65%, 5/1/18 BlackRock, Inc., 3.50%, 12/10/14 BorgWarner, Inc., 5.75%, 11/1/16 BP Capital Markets plc: 3.625%, 5/8/14 4.50%, 10/1/20 CA, Inc., 5.375%, 12/1/19 Camden Property Trust, 5.875%, 11/30/12 Citigroup, Inc.: 6.50%, 8/19/13 6.125%, 5/15/18 Coca-Cola Co., 5.35%, 11/15/17 Colonial Pipeline Co., 6.58%, 8/28/32 (e) Connecticut Light & Power Co., 5.65%, 5/1/18 Covidien International Finance SA, 4.20%, 6/15/20 Deere & Co., 6.55%, 10/1/28 Deutsche Bank AG, 4.875%, 5/20/13 DIRECTV Holdings LLC, 5.20%, 3/15/20 Discovery Communications LLC, 5.05%, 6/1/20 Emerson Electric Co., 4.75%, 10/15/15 Enbridge Energy Partners LP, 5.20%, 3/15/20 General Electric Capital Corp., 3.75%, 11/14/14 Goldman Sachs Group, Inc.: 5.35%, 1/15/16 5.375%, 3/15/20 GTE Corp., 6.94%, 4/15/28 Harley-Davidson Funding Corp., 5.75%, 12/15/14 (e) Honeywell International, Inc., 4.25%, 3/1/13 Hospira, Inc., 6.40%, 5/15/15 JPMorgan Chase & Co., 4.75%, 5/1/13 Kimco Realty Corp., 4.30%, 2/1/18 L-3 Communications Corp.: 5.20%, 10/15/19 4.75%, 7/15/20 Lockheed Martin Corp., 5.72%, 6/1/40 (e) McDonald's Corp., 4.30%, 3/1/13 MDC Holdings, Inc., 5.625%, 2/1/20 Metropolitan Life Global Funding I, 5.125%, 4/10/13 (e) Morgan Stanley, 5.95%, 12/28/17 NBC Universal, Inc., 5.15%, 4/30/20 (e) Northern Trust Corp., 5.50%, 8/15/13 Omnicom Group, Inc., 4.45%, 8/15/20 Oracle Corp.: 5.75%, 4/15/18 3.875%, 7/15/20 (e) Pearson Funding Two plc, 4.00%, 5/17/16 (e) Pitney Bowes, Inc., 5.75%, 9/15/17 Pride International, Inc., 7.875%, 8/15/40 Procter & Gamble Co., 4.85%, 12/15/15 Progressive Corp., 6.375%, 1/15/12 Qwest Corp., 8.875%, 3/15/12 Shell International Finance BV, 4.00%, 3/21/14 Suncor Energy, Inc., 6.50%, 6/15/38 TCI Communications, Inc., 8.75%, 8/1/15 Time Warner Cable, Inc., 5.00%, 2/1/20 Time Warner, Inc.: 4.875%, 3/15/20 4.70%, 1/15/21 United Parcel Service, Inc., 6.20%, 1/15/38 US Bancorp, 2.45%, 7/27/15 US Bank NA, 4.95%, 10/30/14 Valero Energy Corp., 6.125%, 2/1/20 Verizon Communications, Inc., 4.35%, 2/15/13 Walgreen Co., 4.875%, 8/1/13 Wal-Mart Stores, Inc.: 2.25%, 7/8/15 6.50%, 8/15/37 Wells Fargo & Co., 4.375%, 1/31/13 Williams Partners LP, 3.80%, 2/15/15 XTO Energy, Inc., 4.625%, 6/15/13 Total Corporate Bonds (Cost $19,062,310) SOVEREIGN GOVERNMENT BONDS - 0.1% Province of New Brunswick Canada, 6.75%, 8/15/13 Total Sovereign Government Bonds (Cost $105,863) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 14.1% Fannie Mae: 5.05%, 2/7/11 6.125%, 3/15/12 1.75%, 8/10/12 2.625%, 11/20/14 Federal Farm Credit Bank, 4.25%, 2/1/12 Federal Home Loan Bank: 1.875%, 6/21/13 4.875%, 5/17/17 Federal Home Loan Bank Discount Notes, 10/1/10 Freddie Mac: 5.00%, 2/16/17 4.875%, 6/13/18 3.75%, 3/27/19 Total U.S. Government Agencies And Instrumentalities (Cost $14,915,351) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 34.0% Fannie Mae: 5.00%, 12/1/16 5.00%, 11/1/17 5.50%, 8/1/18 4.61%, 12/1/19 5.00%, 6/1/20 6.50%, 4/1/23 6.50%, 8/1/32 5.50%, 7/1/33 5.50%, 7/1/33 6.00%, 8/1/33 5.50%, 11/1/33 5.50%, 3/1/34 6.00%, 6/1/34 5.00%, 7/1/34 5.00%, 10/1/34 5.50%, 3/1/35 5.50%, 6/1/35 5.50%, 9/1/35 5.50%, 2/1/36 5.50%, 4/1/36 6.50%, 9/1/36 5.50%, 11/1/36 7.50%, 11/1/36 6.00%, 5/1/38 5.50%, 6/1/38 5.758%, 9/1/38 (r) 4.00%, 3/1/39 4.50%, 5/1/40 4.50%, 7/1/40 Freddie Mac: 4.50%, 9/1/18 5.00%, 11/1/20 5.00%, 2/1/33 5.00%, 4/1/35 6.00%, 8/1/36 6.50%, 10/1/37 4.00%, 11/1/39 5.00%, 1/1/40 4.50%, 4/1/40 6.00%, 4/1/40 4.50%, 5/1/40 4.50%, 5/1/40 Ginnie Mae: 5.50%, 7/20/34 6.00%, 11/20/37 Total U.S. Government Agency Mortgage-Backed Securities (Cost $36,477,290) U.S. TREASURY - 32.1% United States Treasury Bonds: 6.25%, 8/15/23 5.50%, 8/15/28 5.375%, 2/15/31 4.50%, 2/15/36 3.50%, 2/15/39 United States Treasury Notes: 0.875%, 3/31/11 1.125%, 6/30/11 1.00%, 12/31/11 1.375%, 5/15/12 4.125%, 8/31/12 1.375%, 11/15/12 1.125%, 6/15/13 4.25%, 11/15/13 2.00%, 11/30/13 1.875%, 2/28/14 2.625%, 6/30/14 2.50%, 3/31/15 2.50%, 4/30/15 4.50%, 11/15/15 2.375%, 3/31/16 2.625%, 4/30/16 4.875%, 8/15/16 3.00%, 8/31/16 3.125%, 10/31/16 4.625%, 2/15/17 3.00%, 2/28/17 4.50%, 5/15/17 3.875%, 5/15/18 3.75%, 11/15/18 3.125%, 5/15/19 3.375%, 11/15/19 3.625%, 2/15/20 Total U.S. Treasury (Cost $33,889,898) EXCHANGE TRADED FUNDS - 0.3% SHARES iShares Barclays Aggregate Bond Fund Total Exchange Traded Funds (Cost $323,400) TOTAL INVESTMENTS (Cost $106,287,536) - 100.7% Other assets and liabilities, net - (0.7%) NET ASSETS - 100% (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. * Non-income producing security. Abbreviations: LLC: Limited Liability Corporation LP: Limited Partnership STEP: Stepped coupon bond for which the coupon rate of interest will adjust on specified future date(s) This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. CALVERT VP BALANCED INDEX PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 EQUITY SECURITIES - 57.0% SHARES VALUE Aerospace & Defense - 1.6% The Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. 99 Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics - 0.6% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B Airlines - 0.1% Southwest Airlines Co. Auto Components - 0.1% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles - 0.3% Ford Motor Co.* Harley-Davidson, Inc. Beverages - 1.5% Brown-Forman Corp., Class B 93 Coca-Cola Co. Coca-Cola Enterprises, Inc.* Constellation Brands, Inc.* Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. Biotechnology - 0.8% Amgen, Inc.* Biogen Idec, Inc.* Celgene Corp.* Cephalon, Inc.* 64 Genzyme Corp.* Gilead Sciences, Inc.* Building Products - 0.0% Masco Corp. Capital Markets - 1.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Charles Schwab Corp. E*Trade Financial Corp.* Federated Investors, Inc., Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. Chemicals - 1.1% Air Products & Chemicals, Inc. Airgas, Inc. 65 CF Industries Holdings, Inc. 63 Dow Chemical Co. Eastman Chemical Co. 58 Ecolab, Inc. EI Du Pont de Nemours & Co. FMC Corp. 57 International Flavors & Fragrances, Inc. 67 Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. 79 Sigma-Aldrich Corp. 96 Commercial Banks - 1.6% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp.* Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. 75 Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. US Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.3% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. Republic Services, Inc. RR Donnelley & Sons Co. Stericycle, Inc.* 77 Waste Management, Inc. Communications Equipment - 1.3% Cisco Systems, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals - 2.5% Apple, Inc.* Dell, Inc.* EMC Corp.* Hewlett-Packard Co. Lexmark International, Inc.* 66 NetApp, Inc.* QLogic Corp.* 90 SanDisk Corp.* Western Digital Corp.* Construction & Engineering - 0.1% Fluor Corp. Jacobs Engineering Group, Inc.* 98 Quanta Services, Inc.* Construction Materials - 0.0% Vulcan Materials Co. Consumer Finance - 0.4% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.* Containers & Packaging - 0.1% Ball Corp. 74 Bemis Co., Inc. 86 Owens-Illinois, Inc.* Pactiv Corp.* Sealed Air Corp. Distributors - 0.0% Genuine Parts Co. Diversified Consumer Services - 0.1% Apollo Group, Inc.* DeVry, Inc. 53 H&R Block, Inc. Diversified Financial Services - 2.3% Bank of America Corp. Citigroup, Inc.* CME Group, Inc. 57 IntercontinentalExchange, Inc.* 62 JPMorgan Chase & Co. Leucadia National Corp.* Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc.* Diversified Telecommunication Services - 1.7% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. Electric Utilities - 1.1% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. 92 PPL Corp. Progress Energy, Inc. Southern Co. Electrical Equipment - 0.3% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. 85 Electronic Equipment & Instruments - 0.3% Agilent Technologies, Inc.* Amphenol Corp. Corning, Inc. FLIR Systems, Inc.* Jabil Circuit, Inc. Molex, Inc. Energy Equipment & Services - 1.0% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. 63 FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Rowan Co.'s, Inc.* 90 Schlumberger Ltd. Food & Staples Retailing - 1.4% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. SUPERVALU, Inc. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.* Food Products - 1.1% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. Hershey Co. Hormel Foods Corp. 59 J.M. Smucker Co. 94 Kellogg Co. Kraft Foods, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc. Gas Utilities - 0.0% Nicor, Inc. 48 Oneok, Inc. Health Care Equipment & Supplies - 1.0% Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. 76 CareFusion Corp.* DENTSPLY International, Inc. Hospira, Inc.* Intuitive Surgical, Inc.* 31 Medtronic, Inc. St. Jude Medical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Health Care Providers & Services - 1.2% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* 82 Express Scripts, Inc.* Humana, Inc.* Laboratory Corp. of America Holdings* 90 McKesson Corp. Medco Health Solutions, Inc.* Patterson Co.'s, Inc. 92 Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc.* Health Care Technology - 0.0% Cerner Corp.* 60 Hotels, Restaurants & Leisure - 1.0% Carnival Corp. Darden Restaurants, Inc. International Game Technology Marriott International, Inc. McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. 55 Yum! Brands, Inc. Household Durables - 0.2% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc.* 55 Leggett & Platt, Inc. Lennar Corp. Newell Rubbermaid, Inc. Pulte Group, Inc.* Stanley Black & Decker, Inc. Whirlpool Corp. 63 Household Products - 1.3% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Independent Power Producers & Energy Traders - 0.1% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* Industrial Conglomerates - 1.4% 3M Co. General Electric Co. Textron, Inc. Tyco International Ltd. Insurance - 2.3% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* AON Corp. Assurant, Inc. 90 Berkshire Hathaway, Inc., Class B* Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc.* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Co.'s, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Torchmark Corp. 82 Travelers Co.'s, Inc. Unum Group XL Group plc Internet & Catalog Retail - 0.4% Amazon.com, Inc.* Expedia, Inc. priceline.com, Inc.* 40 Internet Software & Services - 1.1% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc.* Monster Worldwide, Inc.* VeriSign, Inc.* Yahoo!, Inc.* IT Services - 1.8% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp.* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. 82 Paychex, Inc. SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. Western Union Co. Leisure Equipment & Products - 0.1% Eastman Kodak Co.* Hasbro, Inc. Mattel, Inc. Life Sciences - Tools & Services - 0.2% Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* 74 Machinery - 1.2% Caterpillar, Inc. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. 51 Illinois Tool Works, Inc. PACCAR, Inc. Pall Corp. 93 Parker Hannifin Corp. Snap-on, Inc. 62 Media - 1.8% CBS Corp., Class B Comcast Corp. DIRECTV* Discovery Communications, Inc.* Gannett Co., Inc. McGraw-Hill Co.'s, Inc. Meredith Corp. 41 New York Times Co.* News Corp. Omnicom Group, Inc. Scripps Networks Interactive, Inc. 71 The Interpublic Group of Co.'s, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. Washington Post Co., Class B 6 Metals & Mining - 0.7% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. 83 Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp.* United States Steel Corp. Multiline Retail - 0.5% Big Lots, Inc.* 83 Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp.* Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.* 39 Target Corp. Multi-Utilities - 0.8% Ameren Corp. Centerpoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. 61 NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. 92 Xcel Energy, Inc. Office Electronics - 0.1% Xerox Corp. Oil, Gas & Consumable Fuels - 5.2% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Consol Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. 87 Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. 98 QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Sunoco, Inc. Tesoro Corp. Valero Energy Corp. Williams Co.'s, Inc. Paper & Forest Products - 0.1% International Paper Co. MeadWestvaco Corp. Weyerhaeuser Co. Personal Products - 0.1% Avon Products, Inc. Estee Lauder Co.'s, Inc. Pharmaceuticals - 3.5% Abbott Laboratories, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Johnson & Johnson King Pharmaceuticals, Inc.* Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Watson Pharmaceuticals, Inc.* 96 Professional Services - 0.1% Dun & Bradstreet Corp. 52 Equifax, Inc. Robert Half International, Inc. Real Estate Investment Trusts - 0.8% Apartment Investment & Management Co. AvalonBay Communities, Inc. 73 Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Real Estate Management & Development - 0.0% CB Richard Ellis Group, Inc.* Road & Rail - 0.5% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. 42 Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.4% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. First Solar, Inc.* 46 Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. Micron Technology, Inc.* National Semiconductor Corp. Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* Texas Instruments, Inc. Xilinx, Inc. Software - 2.2% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Compuware Corp.* Electronic Arts, Inc.* Intuit, Inc.* McAfee, Inc.* Microsoft Corp. Novell, Inc.* Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* 93 Symantec Corp.* Specialty Retail - 1.1% Abercrombie & Fitch Co. 70 AutoNation, Inc.* 71 AutoZone, Inc.* 26 Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp.* Home Depot, Inc. Limited Brands, Inc. Lowe's Co.'s, Inc. Office Depot, Inc.* O'Reilly Automotive, Inc.* RadioShack Corp. Ross Stores, Inc. Staples, Inc. The Gap, Inc. Tiffany & Co. 98 TJX Co.'s, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods - 0.3% Coach, Inc. Nike, Inc., Class B Polo Ralph Lauren Corp. 49 VF Corp. 75 Thrifts & Mortgage Finance - 0.1% Hudson City Bancorp, Inc. People's United Financial, Inc. Tobacco - 1.0% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Trading Companies & Distributors - 0.1% Fastenal Co. W.W. Grainger, Inc. 54 Wireless Telecommunication Services - 0.2% American Tower Corp.* MetroPCS Communications, Inc.* Sprint Nextel Corp.* Total Equity Securities (Cost $7,706,337) EXCHANGE TRADED FUNDS - 2.8% iShares Barclays Aggregate Bond Fund Total Exchange Traded Funds (Cost $431,043) COMMERCIAL MORTGAGE-BACKED SECURITIES - 2.0% PRINCIPAL AMOUNT Wachovia Bank Commercial Mortgage Trust, 4.964%, 11/15/35 (r) Total Commercial Mortgage-Backed Securities (Cost $205,679) CORPORATE BONDS - 7.8% Apache Corp., 5.625%, 1/15/17 CBS Corp., 5.75%, 4/15/20 Goldman Sachs Group, Inc., 5.35%, 1/15/16 Hospira, Inc., 6.40%, 5/15/15 Qwest Corp., 8.875%, 3/15/12 Shell International Finance BV, 4.00%, 3/21/14 Time Warner, Inc., 4.875%, 3/15/20 US Bank NA, 4.95%, 10/30/14 Wells Fargo & Co., 4.375%, 1/31/13 XTO Energy, Inc., 4.625%, 6/15/13 Total Corporate Bonds (Cost $1,079,599) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 4.6% Federal Home Loan Bank, 3.625%, 10/18/13 Freddie Mac, 5.50%, 7/18/16 Total U.S. Government Agencies And Instrumentalities (Cost $663,804) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 10.4% Fannie Mae: 7.00%, 7/1/29 6.50%, 8/1/32 5.50%, 7/1/33 6.00%, 8/1/33 5.50%, 11/1/33 7.50%, 11/1/36 Freddie Mac: 5.00%, 5/1/18 4.50%, 9/1/18 6.00%, 8/1/36 Ginnie Mae, 5.50%, 7/20/34 Total U.S. Government Agency Mortgage-Backed Securities (Cost $1,508,289) U.S. TREASURY - 12.5% United States Treasury Bills, 12/16/10^ United States Treasury Bonds, 5.25%, 11/15/28 United States Treasury Notes: 1.50%, 12/31/13 2.375%, 8/31/14 2.25%, 1/31/15 5.125%, 5/15/16 3.00%, 9/30/16 3.625%, 8/15/19 3.375%, 11/15/19 Total U.S. Treasury (Cost $1,736,807) TOTAL INVESTMENTS (Cost $13,331,558) - 97.1% Other assets and liabilities, net - 2.9% NET ASSETS - 100% FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: E-Mini S&P 500 Index^ 12/10 Total Purchased (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. ^ Futures collateralized by 100,000 units of U.S. Treasury Bills. * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Fund's portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund's most recent annual or semi-annual shareholder report. NOTE A SIGNIFICANT ACCOUNTING POLICIES General: Calvert Variable Products, Inc. (formerly Summit Mutual Funds, Inc.) (the "Fund") is registered under the Investment Company Act of 1940 as an open-end management investment company. The Fund is comprised of thirteen separate portfolios. The operations of each series of the Fund are accounted for separately. The Fund offers its shares, without sales charge, only for purchase by affiliated and unaffiliated insurance companies for allocation to certain of their variable separate accounts. The Calvert VP EAFE International Index, Calvert VP Russell 2000 Small Cap Index, and Calvert VP S&P Midcap 400 Index Portfolios offer Class I and Class F shares. Class F shares are subject to Distribution Plan expenses. Each class has different: (a) dividend rates, due to differences in Distribution Plan expenses and other class-specific expenses, (b) exchange privileges; and (c) class-specific voting rights. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Directors to value its investments wherever possible. Securities for which market quotations are available are valued at last sale price or official closing price on the primary market or exchange in which they trade. Municipal securities are valued utilizing a matrix system (which considers such factors as security prices, yields, maturities and ratings) furnished by dealers through an independent pricing service. Foreign securities are valued based on quotations from the principal market in which such securities are normally traded. If events occur after the close of the principal market in which foreign securities are traded, and before the close of business of the fund, that are expected to materially affect the value of those securities, then they are valued at their fair value taking these events into account. Short-term notes are stated at amortized cost, which approximates fair value. Investments for which market quotations are not available or deemed inappropriate are fair valued in good faith under the direction of the Board of Directors. The EAFE International Index Portfolio has retained a third party fair value pricing service to quantitatively analyze the price movement of its holdings on foreign exchanges and to automatically fair value if the variation from the prior day's closing price exceeds specified parameters In determining fair value, the Board considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The following amounts were fair valued in good faith under the direction of the Board of Directors as of September 30, 2010: Market Value % of Net Assets Calvert VP S&P MidCap 400 Index 0.0% Calvert VP Russell 2000 Small Cap Index 0.0% The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1 quoted prices in active markets for identical securities Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment's assigned level within the hierarchy during the period. For additional information on the Fund's policy regarding valuation of investments, please refer to the Fund's most recent prospectus. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Calvert VP SRI Large Cap Value Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - TOTAL - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. Calvert VP Lifestyle Moderate Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Exchange traded funds - - TOTAL - - Calvert VP Lifestyle Aggressive Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Exchange traded funds - - TOTAL - - Calvert VP Lifestyle Conservative Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Exchange traded funds - - TOTAL - - Calvert VP Natural Resources Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Exchange traded funds & notes - - TOTAL - - Calvert VP Inflation Protected Plus Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total U.S. government obligations - - Corporate debt - - TOTAL - - Calvert VP S&P 500 Index Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - Exchange traded funds - - U.S. government obligations - - TOTAL - Other financial instruments** - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. Calvert VP S&P Midcap 400 Index Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - U.S. government obligations - - Exchange traded funds - - TOTAL $10*** Other financial instruments** - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. *** Level 3 securities represent 0.0% of net assets. Calvert VP Russell 2000 Small Cap Index Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $105,313,020 - $17 $105,313,037 Exchange traded funds 1,794,702 - - 1,794,702 U.S. government obligations - $4,399,803 - 4,399,803 TOTAL $107,107,722 $4,399,803 $17*** $111,507,542 Other financial instruments** $152,688 - - $152,688 * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. *** Level 3 securities represent 0.0% of net assets. Calvert VP EAFE International Index Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $178,572,147 - - $178,572,147 Exchange traded funds 881,356 - - 881,356 TOTAL $179,453,503 - - $179,453,503 * For further breakdown of Equity securities by country, please refer to the Schedule of Investments. Calvert VP Nasdaq-100 Index Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $52,291,403 - - $52,291,403 Exchange traded funds 1,462,584 - - 1,462,584 U.S. government obligations - $1,499,930 - 1,499,930 TOTAL $53,753,987 $1,499,930 - $55,203,917 Other financial instruments** $52,720 - - $52,720 * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. Calvert VP Barclays Capital Aggregate Bond Index Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Asset-backed securities - $62,811 - $62,811 Commercial mortgage-backed securities - 1,516,459 - 1,516,459 Corporate bonds - 20,377,768 - 20,377,768 Exchange traded funds $325,950 - - 325,950 Other debt obligations - 114,532 - 114,532 U.S. government obligations - 87,829,372 - 87,829,372 TOTAL $325,950 $109,900,942 - $110,226,892 Calvert VP Balanced Index Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Commercial mortgage-backed securities - $308,720 - $308,700 Corporate bonds - 1,190,266 - 1,190,266 Equity securities* $8,768,568 - - 8,768,568 Exchange traded funds 434,600 - - 434,600 U.S. government obligations - 4,233,640 - 4,233,640 TOTAL $9,203,168 $ - $14,935,794 Other financial instruments ** $9,171 - - $9,171 * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. Futures Contracts: The Portfolios may purchase and sell futures contracts, but only when, in the judgment of the Advisor, such a position acts as a hedge.
